EXHIBIT 10.1
 

--------------------------------------------------------------------------------


 
EIGHTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
dated as of
 
March 26, 2012
 
among
 
SOUTHERN UNION COMPANY,
as Borrower,
 
THE BANKS NAMED HEREIN
 
and
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
and
 
PNC BANK, NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
 
*****
 
J.P. MORGAN SECURITIES LLC,
PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers








Andrews Kurth LLP
Counsel to the Administrative Agent
 
 

--------------------------------------------------------------------------------

 




Table of Contents


Page






 
ARTICLE I
DEFINITIONS                                                                                                                                          
Section 1.01                      Defined Terms  1 
Section 1.02                      Terms
Generally  20                                                   
Section 1.03                      Accounting Terms; Change in GAAP   21
 
ARTICLE II THE
LOANS                                                                                                                                          
Section 2.01                      Revolving Loans   21
Section 2.02                      Swingline Loans   23               
Section 2.03                      Interest   24
Section 2.04                      Additional Interest Rate Provisions   24
Section 2.05                      Mitigation Obligations; Replacement of
Banks   26
Section 2.06                      Interest Elections   27
 
ARTICLE III LETTERS OF
CREDIT                                                                                                                                          
Section 3.01                      Obligation to Issue  28
Section 3.03                      Issuance of Facility Letters of Credit  29
Section 3.04                      Reimbursement Obligations; Duties of Issuing
Bank   29
Section 3.05                      Participations   30
Section 3.06                      Payment of Reimbursement Obligations  32
Section 3.07                      Exoneration  32
Section 3.08                      Issuing Bank’s Reporting Requirements  33
Section 3.09                      Compensation for Facility Letters of Credit 
33
Section 3.10                      Replacement of the Issuing Bank  34
Section 3.11                      Transitional Provisions  34
Section 3.12                      Cash Collateralization   34
 
ARTICLE IV PAYMENTS AND
PREPAYMENTS                                                                                                                                          
Section 4.01                      Payments Generally  35
Section 4.02                      Prepayments  35
Section 4.03                      Repayment of the Loans  36         
Section 4.04                      Place of Payment or Prepayment   36
Section 4.05                      No Prepayment Premium or Penalty  36
Section 4.06                      Taxes   36
Section 4.07                      Reduction or Termination of Commitments  40
 
ARTICLE V COMMITMENT FEE AND OTHER
FEES                                                                                                                                          
Section 5.01                      Commitment Fee   40
Section 5.02                      Facility Letter of Credit Fee   41
Section 5.03                      Fees Not Interest; Nonpayment   41 
 
ARTICLE VI DEFAULTING
BANKS                                                                                                                                          
Section 6.01                      Defaulting Banks  41

 
 
i

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page




         Section 6.02                      Payment Obligations  
42                                           
 
ARTICLE VII REPRESENTATIONS AND
WARRANTIES                                                                                                                                          
Section 7.01                      Organization and Qualification    43
Section 7.02                      Financial Statements   43
Section 7.03                      Litigation   43
Section 7.04                      Default   43
Section 7.05                      Title to Assets   44
Section 7.06                      Payment of Taxes   44
Section 7.07                      Conflicting or Adverse Agreements or
Restrictions   44
Section 7.08                      Authorization, Validity, Etc.   44
Section 7.09                      Investment Company Act Not Applicable   44
Section 7.10                      Intentionally Deleted   44
Section 7.11                      Regulations T, U and X   45
Section 7.12                      ERISA   45
Section 7.13                      No Financing of Certain Security
Acquisitions   45
Section 7.14                      Franchises, Co-Licenses, Etc.   45
Section 7.15                      Lines of Business   46
Section 7.16                      Environmental Matters   46
 
ARTICLE VIII
CONDITIONS                                                                                                                                          
Section 8.01                      Closing Date   46
Section 8.02                      Each Credit Event   48
 
ARTICLE IX AFFIRMATIVE
COVENANTS                                                                                                                                          
Section 9.01                      Financial Statements and Information   48
Section 9.02                      Lease and Investment Schedules   49
Section 9.03                      Books and Records  49
Section 9.04                      Insurance  50
Section 9.05                      Maintenance of Property  50
Section 9.06                      Inspection of Property and Records  50
Section 9.07                      Existence, Laws, Obligations  50
Section 9.08                      Notice of Certain Matters  50
Section 9.09                      ERISA  50
Section 9.10                      Compliance with Environmental Laws  51
Section 9.11                      Use of Proceeds; Repayment of Debt on the
Closing Date  52
Section 9.12                      PGA Clauses  52
 
ARTICLE X NEGATIVE
COVENANTS                                                                                                                                          
Section 10.01                        Capital Requirements  52
Section 10.02                        Mortgages, Liens, Etc.  52
Section 10.03                        Debt  53
Section 10.04                        Loans, Advances and Investments  54
Section 10.05                        Equity Interests and Debt of Subsidiaries 
55


 
ii

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page




        Section 10.06                        Merger, Consolidation,
Etc.  56                                                    
Section 10.07                        Supply and Purchase Contracts  56
Section 10.08                        Sale or Other Disposition of Assets  56
Section 10.09                        Discount or Sale of Receivables  57
Section 10.10                        Change in Accounting Method 57
Section 10.11                        Restricted Payment  57
Section 10.12                        Securities Credit Regulations  57
Section 10.13                        Nature of Business   57
Section 10.14                        Transactions with Affiliates   57
Section 10.15                        Hazardous Materials   57
 
ARTICLE XI EVENTS OF DEFAULT;
REMEDIES                                                                                                                                          
Section 11.01                        Failure to Pay Principal or Interest  58
Section 11.02                        Failure to Pay Commitment Fee or Other
Amounts  58
Section 11.03                        Other Debt Default  58
Section 11.04                        Misrepresentation or Breach of Warranty  58
Section 11.05                        Violation of Negative Covenants  58
Section 11.06                        Violation of Other Covenants, Etc.  58
Section 11.07                        Bankruptcy and Other Matters  58
Section 11.08                        Dissolution  59
Section 11.09                        Undischarged Judgment  59
Section 11.10                        Environmental Matters  59
Section 11.11                        Change of Control  59
Section 11.12                        Other Remedies  59
Section 11.13                        Remedies Cumulative  59
 
ARTICLE XII THE
AGENT                                                                                                                                          
Section 12.01                        Authorization and Action  60
Section 12.02                        Agent’s Reliance, Etc.  60
Section 12.03                        Defaults  60
Section 12.04                        JPMorgan and Affiliates  61
Section 12.05                        Non-Reliance on Agent and Other Banks  61
Section 12.06                        Indemnification  61
Section 12.07                        Successor Agent  61
Section 12.08                        Agent’s Reliance  62
 
ARTICLE XIII
MISCELLANEOUS                                                                                                                                          
Section 13.01                        Representation by the Banks  62
Section 13.02                        Amendments, Waivers, Etc.  62
Section 13.03                        Reimbursement of Expenses  63
Section 13.04                        Notices  64
Section 13.05                        Governing Law; Venue  65
Section 13.06                        Survival of Representations, Warranties and
Covenants  65


 
iii

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page




        Section
13.07                        Counterparts   65                   
Section 13.08                        Separability  65
Section 13.09                        Descriptive Headings  65
Section 13.10                        Intentionally Deleted   65
Section 13.11                        Limitation of Liability  65
Section 13.12                        Set-Off   66
Section 13.13                        Sale or Assignment   66
Section 13.14                        Intentionally Deleted   69
Section 13.15                        Interest   69
Section 13.16                        Indemnification   69
Section 13.17                        Payments Set Aside  70
Section 13.18                        Credit Agreement Controls  70
Section 13.19                        Obligations Several  70
Section 13.20                        Pro Rata Treatment  70
Section 13.21                        Entire Agreement  70
Section 13.22                        WAIVER OF JURY TRIAL  70
Section 13.23                        USA Patriot Act Notice  71
Section 13.24                        No Fiduciary Duty  71
Section 13.25                        General Provision Regarding Extension and
Restatement   71


EXHIBITS:


Exhibit A                                 Form of Note
Exhibit B                                 Form of Notice of Borrowing
Exhibit C                                 Form of Assignment and Acceptance
Exhibit D-1
U.S. Tax Certificate (For Foreign Banks that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit D-2
U.S. Tax Certificate (For Foreign Banks that are Partnerships for U.S. Federal
Income Tax Purposes)

Exhibit D-3
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit D-4
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)



SCHEDULES:


Schedule 2.01                                 Commitments
Schedule 7.1                                 Subsidiaries
Schedule 7.3                                 Litigation
Schedule 7.12                                 ERISA
Schedule 9.2                                 Leases; Investments




 
iv

--------------------------------------------------------------------------------

 
 


EIGHTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS EIGHTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of March
26, 2012, is among SOUTHERN UNION COMPANY, a Delaware corporation (the
“Borrower”), each of the Banks from time to time party hereto (the “Banks”) and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (in its individual capacity,
“JPMorgan”), as Administrative Agent for the Banks (in such capacity, together
with its successors and assigns in such capacity, the “Agent”).
 
RECITALS
 
WHEREAS, the Borrower is a party to that certain Seventh Amended and Restated
Revolving Credit Agreement, dated as of May 20, 2011 (as amended, the “Original
Agreement”), among the Borrower, the banks party thereto and JPMorgan Chase
Bank, N.A., as administrative agent; and
 
WHEREAS, the Borrower, the Agent and the Banks now desire to amend and restate
the Original Agreement in its entirety.
 
NOW, THEREFORE, the parties hereto agree that the Original Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:
 
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:
 
“Additional Costs” shall mean, with respect to any Rate Period in the case of
any Eurodollar Rate Loan, all costs, losses or payments, as determined by any
Bank in its sole and absolute discretion (which determination shall be
conclusive in the absence of manifest error) that such Bank or its Domestic
Lending Office or its Eurodollar Lending Office does, or would, if such
Eurodollar Rate Loan were funded during such Rate Period by the Domestic Lending
Office or the Eurodollar Lending Office of such Bank, incur, suffer or make by
reason of:
 
(a)           any and all present or future taxes (including, without
limitation, any interest equalization tax or any similar tax on the acquisition
of debt obligations, or any stamp or registration tax or duty or official or
sealed papers tax), levies, imposts or any other charge of any nature whatsoever
imposed by any taxing authority on or with regard to any aspect of the
transactions contemplated by this Agreement, except such taxes as may be
measured by the overall net income of such Bank or its Domestic Lending Office
or its Eurodollar Lending Office and imposed by the jurisdiction, or any
political subdivision or taxing authority thereof, in which such Bank’s Domestic
Lending Office or its Eurodollar Lending Office is located; and
 
 
1

--------------------------------------------------------------------------------

 
(b)           any increase in the cost to such Bank of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loan because of or arising
from (i) the introduction of, or any change (other than any change by way of
imposition or increase of reserve requirements, in the case of any Eurodollar
Rate Loan, included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation or administration of, any law or regulation, including, without
limitation, (A) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any Governmental Authority with respect to the
implementation of the Basel III Accord, in each case, regardless of the date
enacted, adopted or issued, or (ii) the compliance with any request from any
central bank or other governmental authority (whether or not having the force of
law).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent and delivered by each Bank in connection with this
Agreement.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent” shall have the meaning set forth in the preamble hereto.
 
“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented or restated from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate, per annum (rounded upward
to the nearest 1/16 of 1%) equal to the greatest of: (i) the Prime Rate in
effect on such day; (ii) the Federal Funds Rate in effect for such day plus
one-half of one percent (1/2%) or (iii) the Eurodollar Rate for a one month Rate
Period in effect for such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1%).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, Federal Funds Rate or
such Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, Federal Funds Rate or such Eurodollar Rate,
respectively.
 
“Alternate Base Rate Loan” shall mean any Loan which bears interest at the
Alternate Base Rate, plus the Applicable Margin.
 
“Applicable Lending Office” shall mean, with respect to each Bank, such Bank’s
(a) Domestic Lending Office in the case of an Alternate Base Rate Loan; and (b)
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” means, for any day, with respect to any Alternate Base Rate
Loan or Eurodollar Rate Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Senior Funded Debt:
 


 
Rating of the Borrower’s unsecured, non-credit enhanced Senior Funded Debt
Eurodollar Rate Loans
Alternate Base Rate Loans
Commitment Fee
Equal to or greater than Baa1 by Moody’s or BBB+ by S&P
1.125%
0.125%
0.175%
Equal to Baa2 by Moody’s or BBB by S&P
1.375%
0.375%
0.200%
Equal to Baa3 by Moody’s or BBB- by S&P
1.625%
0.625%
0.250%
Equal to Ba1 by Moody’s or BB+ by S&P
1.875%
0.875%
0.300%
Less than Ba1 by Moody’s and less than BB+ by S&P
2.250%
1.250%
0.400%



Notwithstanding the foregoing provisions, in the event that ratings of the
Borrower’s Senior Funded Debt under S&P and under Moody’s fall within different
rating categories which are not functional equivalents, then (i) the Applicable
Margin shall be based on the higher of such ratings if there is only one
category differential between the functional equivalents of such ratings, (ii)
if there is a two category differential between the functional equivalents of
such ratings, the component of pricing from the grid set forth above shall be
based on the rating category which is then in the middle of or between the two
category ratings which are then in effect, and (iii) if there is greater than a
two category differential between the functional equivalents of such ratings,
the component of pricing from the grid set forth above shall be based on the
rating category which is then one rating category below the higher of the two
category ratings which are then in effect.  Additionally, in the event that
Borrower withdraws from having its Senior Funded Debt being rated by Moody’s or
S&P, so that one or both of such ratings services fails to rate the Borrower’s
Senior Funded Debt, (i) if there is only one rating, then such rating shall
apply and (ii) if there are no ratings, then the Agent and the Borrower shall
negotiate in good faith to amend the definition of the Applicable Margin to
reflect such change in circumstances and, until such time as the Agent and the
Borrower shall reach agreement with respect thereto and the agreement of the
Banks shall have been obtained with respect thereto, the Applicable Margin for
all Eurodollar Rate Loans shall be 2.25%, the Applicable Margin for all
Alternate Base Rate Loans shall be 1.25% and the Applicable Margin for
commitment fees shall be 0.40%, in each case, effective immediately upon such
change in circumstances.
 
“Assignment and Acceptance” shall have the meaning set forth in Section 13.13.
 
“Banks” shall have the meaning set forth in the preamble hereto and shall
include the Agent, in its individual capacity.  Unless the context requires
otherwise, the term “Banks” includes the Swingline Bank.
 
“Borrower” shall have the meaning set forth in the preamble hereto.
 
“Borrower Merger” shall mean the merger of the Borrower with and into Merger
Sub, with the Borrower surviving as a subsidiary of ETE in accordance with the
terms of that certain Second Amended and Restated Agreement and Plan of Merger,
dated as of July 19, 2011, by and among ETE, Merger Sub and the Borrower, as
amended by Amendment No. 1 thereto dated as of September 14, 2011.
 
 
3

--------------------------------------------------------------------------------

 
“Borrowing Date” shall mean a date upon which the Borrower has requested a Loan
to be made in a Notice of Borrowing delivered pursuant to Section 2.01.
 
“Business Day” shall mean a day when the Agent is open for business, provided
that, if the applicable Business Day relates to any Eurodollar Rate Loan, it
shall mean a day when the Agent is open for business and banks are open for
business in the London interbank market and in New York City.
 
“Capital Lease” shall mean any lease of any Property (whether real, personal, or
mixed) which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of the lessee.
 
“Capitalized Lease Obligations” shall mean, for the Borrower and its
Subsidiaries, any of their obligations that should, in accordance with GAAP, be
recorded as Capital Leases.
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), other than
ETE or a wholly-owned Subsidiary of ETE or a Permitted Investor, of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of ETE by Persons who were neither (i) nominated, approved or
appointed by the board of directors of ETE nor (ii) appointed by directors so
nominated, approved or appointed.  As used herein, “Permitted Investor” means
any of (A) Ray C. Davis, Kelcy L. Warren, the heirs at law of such individuals,
entities or trusts owned by or established for the benefit of such individuals
or their respective heirs at law (such as entities or trusts established for
estate planning purposes), or (B) National Gas Partners VF, L.P.
 
“Citrus” shall mean Citrus Corp., a Delaware corporation.
 
“Citrus Merger” shall mean the merger of Citrus ETP Acquisition, L.L.C. with and
into Cross Country Energy, LLC (“CCE”) with CCE surviving as a subsidiary of ETP
in accordance with the terms of that certain Amended and Restated Agreement and
Plan of Merger, dated as of July 19, 2011, by and between ETE and ETP, as
amended by Amendment No. 1 thereto, dated as of September 14, 2011 and by
Amendment No. 2 thereto, dated as of March 23, 2012.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.
 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Loans, including the acquisition of participations in Facility Letters of
Credit and Swingline Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 4.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Bank pursuant to Section 13.13.  The
initial amount of each Bank’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Bank shall have assumed its
Commitment, as applicable.  The initial amount of all of the Banks’ aggregate
Commitments is $700,000,000.
 
 
4

--------------------------------------------------------------------------------

 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period and (iv)
any other non-cash charges or losses of the Borrower and its Subsidiaries for
such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets), minus (b) each of the
following (i) all non-cash items of income or gain of the Borrower and its
Subsidiaries which were included in determining such Consolidated Net Income for
such period, (ii) any cash payments made during such period in respect of items
described in clause (a)(iv) above subsequent to the Fiscal Quarter in which the
relevant non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income and (iii) income from the joint venture described in
Section 10.08 except to the extent such income is distributed in cash to the
Borrower or one of its wholly-owned Subsidiaries.  Consolidated EBITDA (a) shall
not give effect to any fair value adjustments to Debt under purchase accounting
in connection with the Transactions and (b) shall be subject to the adjustments
set forth in the following clauses (1), (2) and (3) for all purposes under this
Agreement:
 
(1)           If, since the beginning of the four Fiscal Quarter period ending
on the date for which Consolidated EBITDA is determined, the Borrower or any
Subsidiary shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into a Person (other than a Subsidiary), or shall
have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period.  Such pro forma effect shall be determined (A)
in good faith by the chief financial officer, principal accounting officer or
treasurer of Borrower and (B) giving effect to any anticipated or proposed cost
savings related to such disposition, acquisition, consolidation or merger, to
the extent approved by the Agent, such approval not to be unreasonably withheld
or delayed.  For the avoidance of doubt, the Citrus Merger shall be given pro
forma effect in accordance with this paragraph (1).
 
(2)           Consolidated EBITDA shall be increased by the amount of any
applicable Material Project EBITDA Adjustments in respect of any Material
Project of the Borrower and its Subsidiaries applicable to such period; provided
such increase shall be made giving effect to the last sentence of the definition
of Consolidated Net Income.
 
(3)           Consolidated EBITDA shall be increased by the amount of any
applicable merger costs in connection with the Transactions to the extent
approved by the Agent, such approval not to be unreasonably withheld or delayed.
 
 
5

--------------------------------------------------------------------------------

 
“Consolidated Funded Debt” means as of any date, the sum of the following
(without duplication): (a) all Debt which is classified as “long-term
indebtedness” on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Debt due within one
year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Debt of the Borrower and its Subsidiaries outstanding under a
revolving credit or similar agreement, notwithstanding the fact that any such
borrowing is made within one year of the expiration of such agreement, (c)
Capitalized Lease Obligations of the Borrower and its Subsidiaries, and (d) all
Debt in respect of any Guarantee by the Borrower or any of its Subsidiaries of
Debt of any Person other than the Borrower or any of its Subsidiaries; provided,
however, that Consolidated Funded Debt shall not (a)  include (i) the
liabilities under the Holdings Guaranty, but only for so long as the obligations
thereunder are not required under the loss contingency recognition principles in
FASB ASC 450-20-25 to be reflected on the consolidated balance sheet of the
Borrower or (ii) 50% of the amount of the Borrower’s 2066 Junior Subordinated
Notes due November 1, 2066 or (b) give effect to any fair value adjustments to
Debt under purchase accounting in connection with the Transactions.
 
“Consolidated Interest Expense” means, for any period, all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Debt which was deducted in determining
Consolidated Net Income during such period.
 
“Consolidated Net Income” means, for any period (without duplication), the
Borrower's and its Subsidiaries' gross revenues for such period, minus the
Borrower's and its Subsidiaries' expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting from mark to market activity as a result of
FASB ASC 815, (d) net income of any Subsidiary to the extent, but only to the
extent, that the declaration or payment of cash Distributions by such Subsidiary
of such net income is not, as of the date of determination, permitted by the
operation of the terms of its charter or any Contractual Obligation, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, and (e) income or losses attributable to any Person (other than a
wholly-owned Subsidiary of the Borrower) in which the Borrower or any of its
wholly-owned Subsidiaries, as applicable, has an ownership interest, any Person
accounted for by the equity method of accounting, or any other Person that is
not a Subsidiary, provided that Consolidated Net Income shall include any cash
distributions received by the Borrower or its Subsidiaries from any Person
(other than a wholly-owned Subsidiary of the Borrower) in which the Borrower or
any of its wholly-owned Subsidiaries, as applicable, has an ownership interest,
any Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary, in each case during such period (adjusted as provided
in the following clauses (1) and (2) of this definition). The amount of
Consolidated Net Income attributable to cash distributions with respect to any
Person referred to in clause (e) (including in respect of any newly-acquired
Equity Interests owned by the Borrower or any Subsidiary in respect of any
Person (other than a wholly-owned Subsidiary of the Borrower) in which the
Borrower or any of its wholly-owned Subsidiaries, as applicable, has an
ownership interest, any Person accounted for by the equity method of accounting,
or any other Person that is not a Subsidiary) shall be subject to the
adjustments set forth in the following clauses (1) and (2) for all purposes
under this Agreement:
 
 
6

--------------------------------------------------------------------------------

 
(1)           If, since the beginning of the four Fiscal Quarter period ending
on the date for which Consolidated Net Income is determined, such Person shall
have made any disposition or acquisition of assets, shall have consolidated or
merged with or into another Person (other than a Subsidiary), or shall have made
any disposition or an acquisition of Equity Interests, Consolidated Net Income
shall be calculated giving pro forma effect to the cash distributions that would
have been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period.  Such pro forma effect shall be determined (A) in good faith by the
chief financial officer, principal accounting officer or treasurer of the
Borrower and (B) giving effect to any anticipated or proposed cost savings
related to such disposition, acquisition, consolidation or merger, to the extent
approved by Agent, such approval not to be unreasonably withheld or delayed; and


(2)           Consolidated Net Income shall be increased by the amount of any
projected cash distributions to the Borrower or any of its wholly-owned
Subsidiaries from such Person attributable to any applicable Material Project
EBITDA Adjustments in respect of any Material Project of such Person applicable
to such period.
 
“Consolidated Net Worth” shall mean, for any period for the Borrower and all
Subsidiaries, (a) the sum of the following consolidated items, all determined in
accordance with GAAP and without duplication: the consolidated stockholders’
equity of all classes of stock (whether common, preferred, mandatorily
convertible preferred or preference) of the Borrower and its Subsidiaries; the
Equity-Preferred Securities; the other preferred securities of the Borrower’s
Subsidiaries not constituting Equity-Preferred Securities; and the minority
interests in the Borrower’s Subsidiaries, less (b) the sum of the following
consolidated items, without duplication: the book amount of any deferred charges
(including, but not limited to, unamortized debt discount and expenses,
organization expenses, experimental and development expenses, but excluding
prepaid expenses) that are not permitted to be recovered by the Borrower or its
applicable Subsidiaries under rates permitted under rate tariffs, plus (c) the
sum of all amounts contributed or paid by the Borrower to the Rabbi Trusts for
purposes of funding the same, but only to the extent such contributions and
payments are required to be deducted from the consolidated stockholders’ equity
of the Borrower and its Subsidiaries in accordance with GAAP.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” shall mean, with respect to any Bank at any time, the sum of
the outstanding principal amount of such Bank’s Revolving Loans and its Facility
Letter of Credit Obligations and Swingline Exposure at such time.
 
“Credit Party” means the Agent, the Issuing Bank, the Swingline Bank or any
other Bank.
 
 
7

--------------------------------------------------------------------------------

 
“Debt” means (without duplication), for any Person, indebtedness for money
borrowed determined in accordance with GAAP but in any event including, (a)
indebtedness of such Person for borrowed money or arising out of any extension
of credit to or for the account of such Person (including, without limitation,
extensions of credit in the form of reimbursement or payment obligations of such
Person relating to letters of credit issued for the account of such Person) or
for the deferred purchase price of property or services, except indebtedness
which is owing to trade creditors in the ordinary course of business and which
is due within thirty (30) days after the original invoice date; (b) indebtedness
of the kind described in clause (a) of this definition which is secured by (or
for which the holder of such Debt has any existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness or
obligations; (c) Capitalized Lease Obligations of such Person; and (d)
obligations under direct or indirect Guaranties.  Whenever the definition of
Debt is being used herein in order to compute a financial ratio or covenant
applicable to the consolidated business of the Borrower and its Subsidiaries,
Debt which is already included in such computation by virtue of the fact that it
is owed by a Subsidiary of the Borrower will not also be added by virtue of the
fact that the Borrower has executed a guaranty with respect to such Debt that
would otherwise require such guaranteed indebtedness to be considered Debt
hereunder.  Nothing contained in the foregoing sentence is intended to limit the
other provisions of this Agreement which contain limitations on the amount and
types of Debt which may be incurred by the Borrower or its Subsidiaries.
 
“Debtor Laws” shall mean all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization,
or similar laws, or general equitable principles from time to time in effect
affecting the rights of creditors generally.
 
“Default” shall mean any of the events specified in Article XI, whether or not
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
condition, event or act.
 
“Defaulting Bank” means any Bank, as determined by the Agent, that (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Facility Letters of Credit or Swingline Loans or (iii) pay over to any Credit
Party any other amount required to be funded by it hereunder, unless, in the
case of clause (i) above, such Bank notifies the Agent in writing that such
failure is the result of such Bank’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied), (c) has failed,
within three Business Days after request by the Agent, Issuing Bank or Swingline
Bank[Missing Graphic Reference], acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Facility Letters of Credit and Swingline Loans; provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt by such Agent, Issuing Bank or Swingline Bank, as applicable, of such
certification or (d) has or has a direct or indirect parent company that has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a direct or indirect
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Bank shall
not become a Defaulting Bank solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Bank by a Governmental Authority
or an instrumentality thereof; provided, further, that such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment or its assets or permit such Bank (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements of such Bank.
 
 
8

--------------------------------------------------------------------------------

 
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as enacted by the United States Congress, and signed into law on
July 21, 2010, and all statutes, rules, guidelines or directives promulgated
thereunder.
 
“Dollars” and “$” shall mean lawful currency of the United States of America.
 
“Domestic Lending Office” shall mean, with respect to each Bank, the office of
such Bank designated as such by such Bank in its Administrative Questionnaire or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
 
“Eligible Assignee” shall mean: (a) any Bank that is not a Defaulting Bank, or
any Affiliate of any Bank that is not a Defaulting Bank, or any institution 100%
of the voting stock of which is directly, or indirectly owned by such Bank or by
the immediate or remote parent of such Bank; or (b) a commercial bank, a foreign
branch of a United States commercial bank, a domestic branch of a foreign
commercial bank or other financial institution having in each case assets in
excess of $1,000,000,000; provided, however, that neither the Borrower nor any
of the Borrower’s Affiliates or Subsidiaries, nor any natural Person, shall be
an Eligible Assignee.
 
“Environmental Law” shall mean (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. § 9601 et seq.), as amended from
time to time, and any and all rules and regulations issued or promulgated
thereunder (“CERCLA”); (b) the Resource Conservation and Recovery Act (as
amended by the Hazardous and Solid Waste Amendment of 1984, 42 U.S.C.A. § 6901
et seq.), as amended from time to time, and any and all rules and regulations
promulgated thereunder (“RCRA”); (c) the Clean Air Act, 42 U.S.C.A. § 7401 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (d) the Clean Water Act of 1977, 33 U.S.CA § 1251 et
seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; (e) the Toxic Substances Control Act, 15 U.S.C.A. § 2601
et seq., as amended from time to time, and any and all rules and regulations
promulgated thereunder; or (f) any other federal or state law, statute, rule, or
emulation enacted in connection with or relating to the protection or regulation
of the environment (including, without limitation, those laws, statutes, rules,
and regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing, or transporting of Hazardous Materials) and
any rules and regulations issued or promulgated in connection with any of the
foregoing by any governmental authority, and “Environmental Laws” shall mean
each of the foregoing.
 
“EPA” shall mean the Environmental Protection Agency, or any successor
organization.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equity-Preferred Securities” means (i) Debt, preferred equity or any other
securities that are mandatorily convertible by the issuer thereof at a date
certain, without cash payment by the issuer, into common shares of stock of the
Borrower or (ii) any other securities (A) that are issued by the Borrower or any
Subsidiary, (B) that are not subject to mandatory redemption at any time,
directly or indirectly, (C) that are perpetual or mature not less than 30 years
from the date of issuance, (D) the Debt component, if any, issued in connection
therewith, including any guaranty, is subordinate in right of payment to all
other unsecured and unsubordinated Debt of the issuer of such Debt component
(including any such guaranty, if applicable), and (E) the terms of which permit
the issuer thereof to defer at any time, without any additional payment or
premium, the payment of any and all interest and/or distributions thereon, as
applicable, to a date occurring after the Maturity Date.
 
 
9

--------------------------------------------------------------------------------

 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations thereof issued by the Internal Revenue Service or the Department
of Labor thereunder.
 
“ETE” shall mean Energy Transfer Equity, L.P., a Delaware limited partnership.
 
“ETP” shall mean Energy Transfer Partners, L.P., a Delaware limited partnership.
 
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Eurodollar Lending Office” shall mean, with respect to each Bank, the office of
such Bank designated as such by such Bank in its Administrative Questionnaire or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
 
“Eurodollar Rate” shall mean with respect to the applicable Rate Period in
effect for each Eurodollar Rate Loan, the quotient obtained by dividing (i) the
rate appearing on Reuter Reference LIBOR01 (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Rate Period, as the rate for dollar
deposits with a maturity comparable to such Rate Period (or in the event that
such rate quote is not available at such time for any reason, then utilizing the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Rate Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Rate Period) by (ii) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Rate Period.
 
“Eurodollar Rate Loan” shall mean any Revolving Loan that bears interest at the
Eurodollar Rate, plus the Applicable Margin.
 
“Eurodollar Rate Reserve Percentage” of the Agent for any Rate Period for any
Eurodollar Rate Loan shall mean the reserve percentage applicable during such
Rate Period (or if more than one such percentages shall be so applicable, the
daily average of such percentages for those days in such Rate Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental, or other marginal reserve requirement)
for member banks of the Federal Reserve System with deposits exceeding
$1,000,000,000 with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Rate Period.  The
Eurodollar Rate Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
 
 
10

--------------------------------------------------------------------------------

 
“Event of Default” shall mean any of the events specified in Article XI,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits and similar Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Bank, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Bank,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Bank with respect to an applicable interest in a Loan or Commitment
pursuant to Laws in effect on the date on which (i) such Bank acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.05) or (ii) such Bank changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section
4.06, amounts with respect to such Taxes were payable either to such Bank’s
assignor immediately before such Bank acquired the applicable interest in a Loan
or Commitment or to such Bank immediately before it changed its Applicable
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.06(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
 
“Existing Letters of Credit” shall mean all standby Letters of Credit issued
under the Original Agreement to support the obligations (contingent or
otherwise) of the Borrower.
 
“Expiration Date” shall mean the last day of a Rate Period.
 
“Facility Letter(s) of Credit” shall mean, in the singular form, any Standby
Letter of Credit issued by the Issuing Bank for the account of the Borrower
pursuant to Article III and, in the plural form, all such Standby Letters of
Credit issued by the Issuing Bank for the account of the Borrower.
 
“Facility Letter of Credit Obligations” shall mean, at any particular time, the
sum of (a) the Reimbursement Obligations, plus (b) the aggregate undrawn face
amount of all outstanding Facility Letters of Credit, in each case as determined
by the Agent.  The Facility Letter of Credit Obligations of any Bank at any time
shall be its Pro Rata Percentage of the total Facility Letter of Credit
Obligations at such time.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
(rounded upwards, if necessary, to the next 1/100 of 1%) on overnight federal
fund transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day on such transactions received by the Agent
from three federal funds brokers of recognized standing selected by the Agent.
 
“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.
 
“Foreign Bank” means any Bank or Issuing Bank that is not a U.S. Person.
 
“Funded Debt” means all Debt of a Person which matures more than one year from
the date of creation or matures within one year from such date but is renewable
or extendible, at the option of such Person, by its terms or by the terms of any
instrument or agreement relating thereto, to a date more than one year from such
date or arises under a revolving credit or similar agreement which obligates
Banks to extend credit during a period of more than one year from such date,
including, without limitation, all amounts of any Funded Debt required to be
paid or prepaid within one year from the date of determination of the existence
of any such Funded Debt.
 
 
11

--------------------------------------------------------------------------------

 
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time, applicable to the circumstances as of the date of determination,
applied consistently with such principles as applied in the preparation of the
Borrower’s audited financial statements referred to in Section 7.02.
 
“General Intangibles” shall mean all of the Borrower’s contract rights now
existing or hereafter acquired, arising or created under contracts or
arrangements for the purchase, sale, storage or transportation of gas or other
Inventory.
 
“Governmental Authority” shall mean any (domestic or foreign) federal, state,
county, municipal, parish, provincial, or other government, or any department,
commission, board, court, agency (including, without limitation, the EPA), or
any other instrumentality of any of them or any other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory,
or administrative functions of, or pertaining to, government, including, without
limitation, any arbitration panel, any court, or any commission (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
“Governmental Requirement” means any Order, Permit, law, statute (including,
without limitation, any Environmental Law), code, ordinance, rule, regulation,
certificate, or other direction or requirement of any Governmental Authority.
 
“Guaranty” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt of
another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or to maintain financial covenants, or to assure the payment of such Debt
by an agreement to make payments in respect of goods or services regardless of
whether delivered or to purchase or acquire the Debt of another, or otherwise,
provided that the term “Guaranty” shall not include endorsements for deposit or
collection in the ordinary course of business.
 
“Hazardous Materials” shall mean any substance which, pursuant to any
Environmental Laws, requires special handling in its collection, use, storage,
treatment or disposal, including but not limited to any of the following: (a)
any “hazardous waste” as defined by RCRA; (b) any “hazardous substance” as
defined by CERCLA; (c) asbestos; (d) polychlorinated biphenyls; (e) any
flammables, explosives or radioactive materials; and (f) any substance, the
presence of which on any of the Borrower’s or any Subsidiary’s properties is
prohibited by any Governmental Authority.
 
“Highest Lawful Rate” shall mean, with respect to each Bank, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, due to such Bank pursuant to this Agreement, under
laws applicable to such Bank which are presently in effect, or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.
 
 
12

--------------------------------------------------------------------------------

 
“Holdings Guaranty” means the Support Agreement in the form provided to and
approved by the Agent as of the Closing Date by PEPL Holdings pursuant to which
PEPL Holdings agrees to provide contingent, residual support to a wholly-owned
Subsidiary of ETP (on a non-recourse basis to the Borrower) with respect to such
wholly-owned Subsidiary's obligations under the Guarantee of Collection in the
form provided to and approved by the Agent as of the Closing Date, which
Guarantee of Collection supports the payment of $2.0 billion in principal amount
of senior notes issued by ETP on January 17, 2012.
 
“Indemnified Parties” shall have the meaning set forth in Section 13.16.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Loan in accordance with Section 2.06.
 
“Interest Payment Date” shall mean (a) as to any Eurodollar Rate Loan in which
the Rate Period with respect thereto is not greater than three (3) months, the
date on which such Rate Period ends; (b) as to any Eurodollar Rate Loan in which
the Rate Period with respect thereto is greater than three (3) months, the date
on which the third month of such Rate Period ends, and the date on which each
such Rate Period ends; (c) as to any Alternate Base Rate Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December; (d) as to any Swingline Loan, the date such Loan is required to be
repaid; and (e) as to all Loans, such time as the principal of and interest on
the Notes shall have been paid in full.
 
“Inventory” means, with respect to Borrower or any Subsidiary, all of such
­Person’s now owned or hereafter acquired or created inventory in all of its
forms and of every nature, wherever located, whether acquired by purchase,
merger, or otherwise, and all raw materials, work in process therefor and
finished goods thereof, and all supplies, materials, and products of every
nature and description used, usable, or consumed in connection with the
manufacture, packing, shipping, advertising, selling, leasing, furnishing, or
production of such goods, and shall include, in any event, all “inventory”
(within the meaning of such term in the Uniform Commercial Code in effect in any
applicable jurisdiction), whether in mass or joint, or other interest or right
of any kind in goods which are returned to, repossessed by, or stopped in
transit by such Person, and all accessions to any of the foregoing and all
products of any of the foregoing.
 
“Investment” of any Person means any investment so classified under GAAP, and,
whether or not so classified, includes (a) any direct or indirect loan advance
made by it to any other Person; (b) any direct or indirect Guaranty for the
benefit of such Person; provided, however, that for purposes of determining
Investments of Borrower hereunder, the existing Guaranty by Borrower of certain
tax increment financing extended by The Fidelity Deposit and Discount Bank to
The Redevelopment Authority of the County of Lackawanna shall be deemed to not
be an Investment; (c) any capital contribution to any other Person; and (d) any
ownership or similar interest in any other Person; and the amount of any
Investment shall be the original principal or capital amount thereof (plus any
subsequent principal or capital amount) minus all cash returns of principal or
capital thereof.
 
“Issuing Bank” shall mean JPMorgan Chase Bank, National Association, in its
capacity as the issuer of Facility Letters of Credit hereunder, and its
successors in such capacity as provided in Section 3.10.  The Issuing Bank may,
in its discretion, arrange for one or more Facility Letters of Credit to be
issued by Affiliates of the Issuing Bank so long as such Affiliate is reasonably
acceptable to the beneficiary of any such Facility Letter of Credit, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
the Facility Letters of Credit issued by such Affiliate.
 
13

--------------------------------------------------------------------------------

 
 
“JPMorgan” has the meaning set forth in the introductory paragraph hereto.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Subfacility” shall mean that portion of the Commitments equal to
$80,000,000.
 
“Lead Arranger” shall mean J.P. Morgan Securities LLC, in its capacity as the
Lead Left Arranger.
 
“Letter(s) of Credit” shall mean, in the singular form, any letter of credit
issued by any Person for the account of the Borrower and, in the plural form,
all such letters of credit issued by any Person for the account of the Borrower.
 
“Letter of Credit Commitment” shall mean the Issuing Bank’s commitment to issue
Facility Letters of Credit.
 
“Letter of Credit Reimbursement Agreement” shall mean, with respect to a
Facility Letter of Credit, such form of application therefor and form of
reimbursement agreement therefor (whether in a single or several documents,
taken together) as the Issuing Bank may employ in the ordinary course of
business for its own account, whether or not providing for collateral security,
with such modifications thereto as may be agreed upon by the Issuing Bank and
the account party and as are not materially adverse to the interests of any
Bank; provided, however, in the event of any conflict between the terms of any
Letter of Credit Reimbursement Agreement and this Agreement, the terms of this
Agreement shall control; and provided, further, that any grant or purported
grant of a security interest in favor of the Issuing Bank contained in any
Letter of Credit Reimbursement Agreement shall be void.
 
“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien (including without limitation, any such interest arising under
any Environmental Law), or similar charge of any kind (including without
limitation, any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof), or the
interest of the lessor under any Capital Lease.
 
“Loan” or “Loans” shall mean a loan or loans, respectively, made by the Banks to
the Borrower pursuant to this Agreement.
 
“Loan Document” shall mean this Agreement, any Note, or any other document,
agreement or instrument now or hereafter executed and delivered by the Borrower
or any other Person in connection with any of the transactions contemplated by
any of the foregoing, as any of the foregoing may hereafter be amended,
modified, or supplemented, and “Loan Documents” shall mean, collectively, each
of the foregoing.
 
 
14

--------------------------------------------------------------------------------

 
“Majority Banks” shall mean, at any time, Banks holding more than 50% of the
Commitments (or if the Commitments have terminated or expired, the Credit
Exposures) at such time, as adjusted pursuant to Section 6.01.
 
“Material Adverse Effect” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on (a)
the business, assets, property, financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the Borrower’s ability to perform its
Obligations with respect to this Agreement or any of the other Loan Documents,
or (c) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent and the Banks thereunder.
 
“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person with multi-year customer contracts, the
aggregate capital cost of which is reasonably expected by the Borrower to exceed
$30,000,000.
 
“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project of a Person:
 
(a)           prior to the Commercial Operation Date of a Material Project (and
including the Fiscal Quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Borrower (and approved by the Agent) as
the projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other factors deemed
appropriate by the Agent) which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Fiscal Quarter in which construction or
expansion of such Material Project commences and for each Fiscal Quarter
thereafter until the Commercial Operation Date of such Material Project
(including the Fiscal Quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, the foregoing amount shall be reduced, for quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and
 
(b)           beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding Fiscal Quarters, an amount to be approved by the Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters.
 
Notwithstanding the foregoing:
 
(i)           no such additions shall be allowed with respect to any Material
Project unless:
 
(A)           not later than 20 days (or such shorter time period as may be
agreed by the Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 9.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section
10.01(a), the Borrower shall have delivered to the Agent a proposed
determination of Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project and (ii)
projections of Consolidated EBITDA attributable to such Material Project, along
with a reasonably detailed explanation of the basis therefor, and
 
 
15

--------------------------------------------------------------------------------

 
(B)           prior to the date such certificate is required to be delivered,
the Agent shall have approved (such approval not to be unreasonably withheld or
delayed) such projections and shall have received such other information and
documentation as the Agent may reasonably request, all in form and substance
satisfactory to the Agent; and
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual Consolidated
EBITDA of the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
 
“Maturity Date” shall mean May 20, 2016.
 
“Merger Sub” shall mean Sigma Acquisition Corporation, a wholly-owned Subsidiary
of ETE.
 
“Moody’s” shall mean Moody’s Investor Services, Inc.
 
“Non-Facility Letter of Credit” shall mean any Letter of Credit which is not a
Facility Letter of Credit.
 
“Note” or “Notes” shall mean a promissory note or notes, respectively, of the
Borrower, executed and delivered pursuant to Section 2.01(b).
 
“Notice of Borrowing” shall have the meaning set forth in Section 2.01(c).
 
“Obligations” shall mean (a) all obligations of the Borrower to the Bank under
this Agreement, the Notes and all other Loan Documents to which it is a party;
(b) all Reimbursement Obligations; and (c) any other obligations of the Borrower
with respect to a Facility Letter of Credit.
 
“Officer’s Certificate” shall mean a certificate signed in the name of the
Borrower or a Subsidiary, as the case may be, by either its President, one of
its Vice Presidents, its Treasurer, its Secretary, or one of its Assistant
Treasurers or Assistant Secretaries.
 
“Original Agreement” has the meaning set forth in the recitals hereto
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
16

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.05).
 
“Panhandle” shall mean Panhandle Eastern Pipe Line Company, LP, a Delaware
limited partnership.
 
“Panhandle Contribution” shall mean the contribution by the Borrower,
immediately prior to the Citrus Merger, of its 99% interest in Panhandle and its
100% membership interest in Southern Union Panhandle, LLC to PEPL Holdings.
 
“Participant Register” has the meaning specified in Section 13.13(e).
 
“PEPL Holdings” shall mean PEPL Holdings, LLC, a wholly-owned subsidiary of CCE
Acquisition, LLC.
 
“Person” shall mean an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.
 
“Plan” shall mean any plan subject to Title IV of ERISA and maintained for
employees of the Borrower or any trade or business (whether or not incorporated)
under common control with the Borrower or a Subsidiary of the Borrower within
the meaning of Section 414(b), (c), (m) or (o) of the Code , or any such plan to
which the Borrower or any Subsidiary is required to contribute on behalf of its
employees.
 
“Prime Rate” shall mean, on any day, the rate determined by the Agent as being
its prime rate for that day.  Without notice to the Borrower or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which said Prime Rate shall fluctuate, with each such change to be
effective as of the date of each change in such Prime Rate.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Agent may make commercial or other loans
at rates of interest at, above or below the Prime Rate.
 
“Prior Acquisitions” shall mean the Borrower’s previous acquisitions of and
mergers with Fall River Gas Company.
 
“Pro Rata Percentage” shall mean with respect to any Bank, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all the
Commitments of the Banks; provided that in the case of Section 6.01 when a
Defaulting Bank shall exist, “Pro Rata Percentage” shall mean the percentage of
total Commitments (disregarding any Defaulting Bank’s Commitment) represented by
such Bank’s Commitment.  If the Commitments have terminated or expired, the Pro
Rata Percentage shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Bank’s status as a
Defaulting Bank at the time of determination.
 
“Property” shall mean any interest or right in any kind of property or asset,
whether real, personal, or mixed, owned or leased, tangible or intangible, and
whether now held or hereafter acquired.
 
 
17

--------------------------------------------------------------------------------

 
“Qualified Entity” or “Qualified Entities” shall mean an entity or entities,
respectively, engaged primarily in one or more of the Borrower’s line of
business described in Section 7.15.
 
“Qualifying Assets” shall mean (a) equity interests owned one hundred percent
(100%) by the Borrower in Qualified Entities, or productive assets used in one
or more of such lines of business; and (b) equity interests of less than one
hundred percent (100%) owned by the Borrower in one or more Qualifying Entities,
provided that at any time the aggregate amount of the Borrower’s investment in
Qualifying Assets described in clause (b) that are then held by the Borrower as
of the applicable determination date (measured by the aggregate purchase price
paid therefor, including the aggregate amount of Debt assumed or deemed incurred
by Borrower in connection with such acquisitions) does not exceed twenty percent
(20%) of the Consolidated Net Worth of the Borrower and its Subsidiaries as of
the applicable determination date.
 
“Rabbi Trusts” shall mean those four (4) certain non-qualified deferred
compensation irrevocable trusts existing as of the Closing Date, previously
established by the Borrower for the benefit of its executive employees, so long
as the assets in each of such trusts which have not yet been distributed to one
or more executive employees of the Borrower remain subject to the claims of the
Borrower’s general creditors.
 
“Rate Period” shall mean the period of time for which the Eurodollar Rate shall
be in effect as to any Eurodollar Rate Loan, commencing with the Borrowing Date
or the Expiration Date of the immediately preceding Rate Period, as the case may
be, applicable to and ending on the effective date of any re-borrowing made as
provided in Section 2.01(c) as the Borrower may specify in the related Notice of
Borrowing, subject, however, to the early termination provisions of the second
sentence of Section 2.04(c) relating to any Eurodollar Rate Loan; provided,
however, that any Rate Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Rate Period
shall end on the next preceding Business Day.  For any Eurodollar Rate Loan the
Rate Period may be fifteen days, one, two, three or six months, in each case as
specified in the applicable Notice of Borrowing, subject to the provisions of
Sections 2.03 and 2.04.
 
“Receivables Purchase and Sale Agreement” shall mean any agreement(s) governing
a receivables securitization facility proposed to be entered into by the
Borrower or any of its Subsidiaries, as any such agreement or facility may be
amended, supplemented, restated or otherwise modified from time to time,
provided that no such amendment, supplement, restatement or modification shall
change the scope of such agreement or facility from that of a receivables
securitization transaction and the aggregate amount of all such facilities shall
not exceed $150,000,000.
 
“Recipient” means (a) the Agent, (b) any Bank and (c) the Issuing Bank, as
applicable.
 
“Reimbursement Obligations” shall mean the reimbursement or repayment
obligations of the Borrower to the Issuing Bank pursuant to this Agreement or
the applicable Letter of Credit Reimbursement Agreement with respect to Facility
Letters of Credit issued for the account of the Borrower.
 
“Release” shall mean a “release”, as such term is defined in CERCLA.
 
“Restricted Payment” shall mean the Borrower’s declaration or payment of any
dividend on, or purchase or agreement to purchase any of, or making of any other
distribution with respect to, any of its capital stock, except any such
dividend, purchase or distribution consisting solely of capital stock of the
Borrower.
 
 
18

--------------------------------------------------------------------------------

 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” shall mean Standard & Poor’s Rating Group.
 
“Securities Act” shall have the meaning set forth in Section 13.01.
 
“Senior Funded Debt” shall mean Funded Debt of the Borrower (excluding Debt that
is contractually subordinated in right of payment to any other Debt) that is
unsecured and not guaranteed by any other Person or subject to any other credit
enhancement.
 
“Senior Notes” means (a) the $475,000,000 of 7.6% Senior Notes of the Borrower
previously placed with investors on or about January 31, 1994, and (b) the
$300,000,000 of 8.25% Senior Notes of the Borrower previously placed with
investors on or about November 3, 1999, as such Senior Notes may be amended,
modified, or supplemented from time to time in accordance with the terms of this
Agreement and “Senior Note” means each such note individually.
 
“Standby Letter of Credit” shall mean any standby letter of credit issued to
support obligations (contingent or otherwise) of the Borrower.
 
“Subsidiary” of a Person shall mean a corporation, partnership, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Notwithstanding the fact that the management of Citrus is or may be
controlled by the Borrower, neither Citrus nor any of its subsidiaries shall be
deemed to constitute a Subsidiary of the Borrower for purposes of this Agreement
so long as the Borrower does not beneficially own, directly, or indirectly, a
majority of the shares of securities or other interests in Citrus having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency).
 
“SUGS” shall mean Southern Union Gas Services, Ltd.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Bank at
any time shall be its Pro Rata Percentage of the total Swingline Exposure at
such time.
 
“Swingline Bank” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.02.
 
 
19

--------------------------------------------------------------------------------

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan” means the Borrower’s $250,000,000 term loan pursuant to that certain
Amended and Restated Credit Agreement dated as of August 3, 2010 by and among
Borrower, the banks party thereto and Mizuho Corporate Bank (USA), as
Administrative Agent.
 
“Transactions” shall mean collectively, the Borrower Merger, the Citrus Merger,
the Panhandle Contribution and the Holdings Guaranty.
 
“Trunkline LNG Holdings” shall mean Trunkline LNG Holdings, LLC, a Delaware
limited liability company.
 
“Type” shall mean, with respect to any Loan, any Alternate Base Rate Loan or any
Eurodollar Rate Loan.
 
“Unused L/C Subfacility” shall mean, at any time, the amount, if any, by which
the L/C Subfacility then in effect exceeds the aggregate outstanding amount of
all Facility Letter of Credit Obligations.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 4.06.
 
“Withholding Agent” means the Borrower and the Agent.
 
Section 1.02 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
20

--------------------------------------------------------------------------------

 
Section 1.03 Accounting Terms; Change in GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP; provided that, if the Borrower notifies the
Agent that the Borrower requests to eliminate the effect of any change in GAAP
occurring after the date hereof or to eliminate the application of such change
on the operation of such provision (or if the Agent notifies the Borrower that
the Majority Banks request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application of such change, then such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  For purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or Capital Lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Borrower
or any Subsidiary of the Borrower at “fair value”, as defined therein and (ii)
without giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.
 
ARTICLE II
                                
THE LOANS
 
Section 2.01 Revolving Loans.
 
(a) Subject to the terms and conditions and relying upon the representations and
warranties of the Borrower herein set forth, each Bank severally agrees to make
Revolving Loans to the Borrower on any one or more Business Days prior to the
Maturity Date, up to an aggregate principal amount at any time outstanding that
will not result in: (i) such Bank’s Credit Exposure exceeding such Bank’s
Commitment or (ii) the sum of the total Credit Exposures exceeding the total
Commitments.  Within such limits and during such period and subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and re-borrow
Revolving Loans.
 
(b) The Borrower shall execute and deliver to the Agent for each Bank to
evidence the Revolving Loans made by each Bank under such Bank’s Commitment, a
Note, which shall be: (i) dated as of the Closing Date; (ii) in the principal
amount of such Bank’s maximum Commitment; (iii) in substantially the form
attached hereto as Exhibit A, with blanks appropriately filled; (iv) payable to
the order of such Bank on the Maturity Date; and (v) subject to acceleration
upon the occurrence of an Event of Default.  Each Note shall bear interest on
the unpaid principal amount thereof from time to time outstanding at the rate
per annum determined as specified in Sections 2.02 and 2.03, payable on each
Interest Payment Date and at maturity, commencing with the first Interest
Payment Date following the date of each Note.
 
 
21

--------------------------------------------------------------------------------

 
(c) Each Revolving Loan shall be: (i) in the case of any Eurodollar Rate Loan,
in an amount of not less than $1,000,000 or an integral multiple of $1,000,000
in excess thereof; or (ii) in the case of any Alternate Base Rate Loan, in an
amount of not less than $500,000 or an integral multiple of $100,000 in excess
thereof and, at the option of the Borrower, any borrowing under this Section
2.01(c) may be comprised of two or more such Loans bearing different rates of
interest.  Each such borrowing shall be made upon prior notice from the Borrower
to the Agent in the form attached hereto as Exhibit B (the “Notice of
Borrowing”) delivered to the Agent not later than 11:00 am (Houston time): (i)
on the third Business Day prior to the Borrowing Date, if such borrowing
consists of Eurodollar Rate Loans; and (ii) on the Borrowing Date, if such
borrowing consists of Alternate Base Rate Loans.  Each Notice of Borrowing shall
be irrevocable and shall specify: (i) the amount of the proposed borrowing and
of each Revolving Loan comprising a part thereof; (ii) the Borrowing Date; (iii)
whether such Loan is to be a Alternate Base Rate Loan or a Eurodollar Rate Loan;
(iv) in the case of a Eurodollar Rate Loan, the Rate Period with respect to each
such Loan and the Expiration Date of each such Rate Period; and (v) the demand
deposit account of the Borrower at JPMorgan into which the proceeds of the
borrowing are to be deposited by the Agent.  The Borrower may give the Agent
telephonic notice by the required time of any proposed borrowing under this
Section 2.01(c); provided that such telephonic notice shall be irrevocable and
confirmed in writing by delivery to the Agent promptly (but in no event later
than the Borrowing Date relating to any such borrowing) of a Notice of
Borrowing.  Neither the Agent nor any Bank shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above which the Agent
believes in good faith to have been given by the Borrower, or for otherwise
acting in good faith under this Section 2.01(c).
 
(d) In the case of a proposed borrowing comprised of Eurodollar Rate Loans, the
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.03.  Each Bank shall, before 1:00 pm (Houston time) on the Borrowing
Date, make available for the account of its Applicable Lending Office to the
Agent at the Agent’s address set forth in Section 13.04, in same day funds, its
Pro Rata Percentage of such borrowing.  After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Section 8.02, on
the Borrowing Date, the Agent shall make the borrowing available to the Borrower
at its Applicable Lending Office in immediately available funds.  Each Bank
shall post on a schedule attached to its Note(s): (i) the date and principal
amount of each Revolving Loan made under such Note; (ii) the rate of interest
each such Loan will bear; and (iii) each payment of principal thereon; provided,
however, that any failure of such Bank to mark such Note shall not affect the
Borrower’s obligations thereunder; and provided further that such Bank’s records
as to such matters shall be controlling whether or not such Bank has so marked
such Note absent manifest error.  Any deposit to the Borrower’s demand deposit
account by the Agent or by JPMorgan (of funds received from the Agent) pursuant
to a request (whether written or oral) believed by the Agent or by JPMorgan to
be an authorized request by the Borrower for a Revolving Loan hereunder shall be
deemed to be a Revolving Loan hereunder for all purposes with the same effect as
if the Borrower had in fact requested the Agent to make such Loan.
 
(e) Subject to the provisions of Article VI, unless the Agent shall have
received notice from a Bank prior to the time of any borrowing that such Bank
will not make available to the Agent such Bank’s Pro Rata Percentage of such
borrowing, the Agent may assume that such Bank has made such portion available
to the Agent on the date of such borrowing in accordance with this Section 2.01
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount.  If and to the extent that such
Bank shall not have so made such Pro Rata Percentage available to the Agent,
such Bank and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, (i) in the case of the Borrower, at the interest
rate applicable at the time to the Loans comprising such borrowing, and (ii) in
the case of such Bank, at the Federal Funds Rate.  If such Bank shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Loan as part of such borrowing for purposes of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
(f) The failure of any Bank, including a Defaulting Bank, to make the Revolving
Loan to be made by it as part of any borrowing shall not relieve any other Bank
of its obligation, if any, hereunder to make its Revolving Loan on the date of
such borrowing, but no Bank shall be responsible for the failure of any other
Bank to make the Revolving Loan to be made by such other Bank on the date of any
borrowing.
 
Section 2.02 Swingline Loans.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Bank
agrees to make Swingline Loans to the Borrower on any one or more Business Days
prior to the Maturity Date, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the sum of the total
Credit Exposures exceeding the total Commitments; provided that the Swingline
Bank shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.  Each Swingline Loan shall be an Alternate Base Rate Loan or
shall bear interest at an alternate rate if agreed upon by the Borrower and the
Swingline Bank.
 
(b) To request a Swingline Loan, the Borrower shall notify the Agent of such
request by telephone (confirmed by telecopy), not later than 12:00 noon (Houston
time), on the day of a proposed Swingline Loan.  Each such notice shall be
irrevocable and shall specify (i) the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan which shall be an amount that is
an integral multiple of $100,000 and not less than $100,000, (ii) whether such
Swingline Loan shall be an Alternate Base Rate Loan or shall bear interest at an
alternate rate agreed upon by Borrower and the Swingline Bank, and (iii) the
demand deposit account of the Borrower at JPMorgan into which proceeds of the
Swingline Loan are to be deposited by the Swingline Bank.  The Agent will
promptly advise the Swingline Bank of any such notice received from the
Borrower.  The Swingline Bank shall make each Swingline Loan available to the
Borrower by means of a credit to the account specified in the Borrower’s request
for such Swingline Loan (or, in the case of a Swingline Loan made to finance the
reimbursement of a drawing under a Facility Letter of Credit as provided in
Section 3.04(a)(i), by remittance to the Issuing Bank) by 3:00 p.m. (Houston
time) on the requested date of such Swingline Loan.
 
(c) The Swingline Bank may by written notice given to the Agent not later than
10:00 a.m. (Houston time) on any Business Day require the Banks to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Banks will participate.  Promptly upon receipt of such notice, the
Agent will give notice thereof to each Bank, specifying in such notice such
Bank’s Pro Rata Percentage of such Swingline Loan or Loans.  Each Bank hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Agent, for the account of the Swingline Bank, such Bank’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Bank acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Bank shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.01 with respect to Revolving Loans made by such Bank (and Section 2.01
shall apply, mutatis mutandis, to the payment obligations of the Banks), and the
Agent shall promptly pay to the Swingline Bank the amounts so received by it
from the Banks.  The Agent shall notify the Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Agent and not to the
Swingline Bank.  Any amounts received by the Swingline Bank from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Bank of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Banks that shall have made their payments pursuant
to this paragraph and to the Swingline Bank, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline Bank
or to the Agent, as applicable, if and to the extent such payment is required to
be refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
 
23

--------------------------------------------------------------------------------

 
Section 2.03 Interest.
 
(a) Except as specified in Sections 2.04(b) and 2.04(c), the Loans (i)
comprising each Alternate Base Rate Loan (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Margin, and (ii)
comprising each Eurodollar Rate Loan shall bear interest at the Eurodollar Rate
plus the Applicable Margin.
 
(b) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of a
Eurodollar Rate Loan, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Rate Loan prior to the end of the
current Rate Period therefor, accrued interest on such Loan shall be payable on
the effective date of such conversion, together with all other fees due in
accordance with this Agreement.
 
(c) Any principal, interest, fees or other amount owing hereunder, under any
Note or under any other Loan Document that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest at a rate per
annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan or (ii) in the case of any
other amount, two percent (2%) plus the rate applicable to Alternate Base Rate
Loan, in each case as provided in paragraph (a) of this Section.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of 365 or 366 days, as the case may be, and in each case shall be payable
for the actual number of days elapsed from the first day to, but not including,
the last date with respect thereto.  The applicable Alternate Base Rate or
Eurodollar Rate shall be determined by the Agent, and such determination shall
be conclusive absent manifest error.
 
Section 2.04 Additional Interest Rate Provisions.
 
(a) The Note may be held by each Bank for the account of its respective Domestic
Lending Office or its respective Eurodollar Lending Office, and may be
transferred from one to the other from time to time as each Bank may determine.
 
(b) If the Borrower shall have chosen the Eurodollar Rate in a Notice of
Borrowing and prior to the Borrowing Date, any Bank in good faith determines
(which determination shall be conclusive) that (i) deposits in Dollars in the
principal amount of such Eurodollar Rate Loan are not being offered to the
Eurodollar Lending Office of such Bank in the Eurodollar interbank market
selected by such Bank in its sole discretion in good faith or (ii) adequate and
reasonable means do not exist for ascertaining the chosen Eurodollar Rate in
respect of such Eurodollar Rate Loan or (iii) the Eurodollar Rate, plus the
Applicable Margin for any Rate Period for such Eurodollar Rate Loan will not
adequately reflect the cost to such Bank of making such Eurodollar Rate Loan for
such Rate Period, then such Bank will so notify the Borrower and the Agent and
such Eurodollar Rate shall not become effective as to such Eurodollar Rate Loan
on such Borrowing Date or at any time thereafter until such time thereafter as
the Borrower receives notice from the Agent that the circumstances giving rise
to such determination no longer apply.
 
 
24

--------------------------------------------------------------------------------

 
(c) Notwithstanding anything to the contrary in this Agreement, if at any time
any Bank in good faith determines (which determination shall be conclusive) that
the introduction of or any change in any applicable law, rule or regulation,
including, without limitation, the Dodd-Frank Act and all requests, rules,
guidelines or directives promulgated thereunder or issued in connection
therewith, or any change in the interpretation or administration thereof by any
governmental or other regulatory authority charged with the interpretation or
administration thereof and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any Governmental
Authority with respect to the implementation of the Basel III Accord, shall make
it unlawful for the Bank (or the Eurodollar Lending Office of such Bank) to
maintain or fund any Eurodollar Rate Loan, such Bank shall give notice thereof
to the Borrower and the Agent.  With respect to any Eurodollar Rate Loan which
is outstanding when such Bank so notifies the Borrower, upon such date as shall
be specified in such notice the Rate Period shall end and the lesser of (i) the
Alternate Base Rate, plus the Applicable Margin or (ii) the Highest Lawful Rate
shall commence to apply in lieu of the Eurodollar Rate, plus the Applicable
Margin in respect of such Eurodollar Rate Loan and shall continue to apply
unless and until the Borrower changes the rate as provided in Section 2.06.  No
more than five (5) Business Days after such specified date, the Borrower shall
pay to such Bank (x) accrued and unpaid interest on such Eurodollar Rate Loan at
the Eurodollar Rate, plus the Applicable Margin in effect at the time of such
notice to but not including such specified date plus (y) such amount or amounts
(to the extent that such amount or amounts would not be usurious under
applicable law) as may be necessary to compensate such Bank for any direct or
indirect costs and losses incurred by it (to the extent that such amounts have
not been included in the Additional Costs in calculating such Eurodollar Rate),
but otherwise without penalty.  If notice has been given by such Bank pursuant
to the foregoing provisions of this Section 2.04(c), then, unless and until such
Bank notifies the Borrower that the circumstances giving rise to such notice no
longer apply, such Eurodollar Rate shall not again apply to such Loan or any
other Loan and the obligation of such Bank to continue any Eurodollar Rate Loan
as a Eurodollar Rate Loan shall be suspended and any request by the Borrower for
either a Eurodollar Rate Loan or the conversion of a Eurodollar Rate Loan shall
be ineffective.  Any such claim by such Bank for compensation under clause (y)
above shall be accompanied by a certificate setting forth the computation upon
which such claim is based, and such certificate shall be conclusive and binding
for all purposes, absent manifest error.
 
(d) THE BORROWER WILL INDEMNIFY EACH BANK AGAINST, AND REIMBURSE EACH BANK ON
DEMAND FOR, ANY LOSS (INCLUDING LOSS OF REASONABLY ANTICIPATED PROFITS
DETERMINED USING REASONABLE ATTRIBUTION AND ALLOCATION METHODS), OR REASONABLE
COST OR EXPENSE INCURRED OR SUSTAINED BY SUCH BANK (INCLUDING, WITHOUT
LIMITATION, ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH BANK TO FUND OR
MAINTAIN ANY EURODOLLAR RATE LOAN) AS A RESULT OF (i) ANY ADDITIONAL COSTS
INCURRED BY SUCH BANK; (ii) ANY PAYMENT OR REPAYMENT (WHETHER AUTHORIZED OR
REQUIRED HEREUNDER OR OTHERWISE) OF ALL OR A PORTION OF ANY LOAN ON A DAY OTHER
THAN THE EXPIRATION DATE OF A RATE PERIOD FOR SUCH LOAN; (iii) ANY PAYMENT OR
PREPAYMENT (WHETHER REQUIRED HEREUNDER OR OTHERWISE) OF ANY LOAN MADE AFTER THE
DELIVERY OF A NOTICE OF BORROWING BUT BEFORE THE APPLICABLE BORROWING DATE IF
SUCH PAYMENT OR PREPAYMENT PREVENTS THE PROPOSED BORROWING FROM BECOMING FULLY
EFFECTIVE; OR (iv) AFTER RECEIPT BY THE AGENT OF A NOTICE OF BORROWING, THE
FAILURE OF ANY LOAN TO BE MADE OR EFFECTED BY SUCH BANK DUE TO ANY CONDITION
PRECEDENT TO A BORROWING NOT BEING SATISFIED BY THE BORROWER OR DUE TO ANY OTHER
ACTION OR INACTION OF THE BORROWER.  ANY BANK DEMANDING PAYMENT UNDER THIS
SECTION 2.04(d) SHALL DELIVER TO THE BORROWER AND THE AGENT A STATEMENT
REASONABLY SETTING FORTH THE AMOUNT AND MANNER OF DETERMINING SUCH LOSS, COST OR
EXPENSE. THE FACTS SET FORTH IN SUCH STATEMENT SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.
 
 
25

--------------------------------------------------------------------------------

 
(e) If, after the Closing Date, any Bank shall have determined that the adoption
of any applicable law, rule, guideline, interpretation or regulation regarding
capital adequacy, including, without limitation, the Dodd-Frank Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith, and all requests, rules, guidelines or directives by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or any
Governmental Authority with respect to the implementation of the Basel III
Accord, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, in each case,
regardless of the date enacted, adopted or issued, or compliance by such Bank or
such Bank’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank’s or such Bank’s holding company’s capital as a consequence
of its obligations hereunder and under similar lending arrangements to a level
below that which such Bank or such Bank’s holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Bank’s or such Bank’s holding company’s policies with respect to capital
adequacy) by an amount deemed by such Bank to be material then the Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank or such Bank’s holding company for such reduction.
 
(f) A certificate of such Bank setting forth such amount or amounts as shall be
necessary to compensate such Bank as specified in subparagraph (e) above shall
be delivered as soon as practicable to the Borrower (with a copy thereof to the
agent) and to the extent determined in accordance with subparagraph (e) above
shall be conclusive and binding, absent manifest error.  The Borrower shall pay
such Bank the amount shown as due on any such certificate within fifteen (15)
days after such Bank delivers such certificate.  In preparing such certificate,
such Bank may employ such assumptions and allocations (consistently applied with
respect to advances made by such Bank or commitments by such Bank to make
advances) of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method (consistently applied
with respect to advances made by such Bank or commitments by such Bank to make
advances).
 
Section 2.05 Mitigation Obligations; Replacement of Banks.
 
(a) If any Bank requests compensation or if the Borrower is required to pay any
additional amount to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.04, then such Bank shall use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.04, in the future and (ii) would not subject such
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank.
 
(b) If any Bank requests compensation or if the Borrower is required to pay any
additional amount to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.04, or if any Bank becomes a Defaulting Bank,
then the Borrower may, at its sole expense and effort, upon notice to such Bank
and the Agent, require such Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.13), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Bank, if a Bank
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Agent (and if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such Bank
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in Reimbursement Obligations and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation or payments required to be made pursuant to Section 2.04, such
assignment will result in a reduction in such compensation or payments.  A Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
 
 
26

--------------------------------------------------------------------------------

 
Section 2.06 Interest Elections.
 
(a) Each Loan initially shall be of the Type specified in the applicable Notice
of Borrowing and, in the case of a Eurodollar Rate Loan, shall have an initial
Rate Period as specified in such Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Loan to a different Type or to continue such Loan and,
in the case of a Eurodollar Rate Loan, may elect Rate Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Loan, in which case each such portion
shall be allocated ratably among the Banks holding such Loans, and the Loans
comprising each such portion shall be considered a separate Loan.  This Section
shall not apply to Swingline Loans, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Notice of Borrowing would
be required under Section 2.01 if the Borrower were requesting a Loan of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed in writing by delivery to the Agent promptly (but in no
event later than the Borrowing Date relating to any such borrowing) of an
Interest Election Request in a form approved by the Agent and signed by the
Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
 
(i) the Loan to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Loan (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Loan);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an Alternate Base Rate Loan or a
Eurodollar Rate Loan; and
 
(iv) if the resulting Borrowing is a Eurodollar Rate Loan, the Rate Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Rate Period”.
 
If any such Interest Election Request requests a Eurodollar Rate Loan but does
not specify a Rate Period, then the Borrower shall be deemed to have selected an
Rate Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Bank of the details thereof and of such Bank’s portion of each
resulting Loan.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Loan prior to the Expiration Date applicable
thereto, then, unless such Loan is repaid as provided herein, at the end of such
Rate Period such Loan shall be converted to an Alternate Base Rate
Loan.  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing the Agent may and, at the request of the Majority
Banks shall, notify the Borrower, that, so long as an Event of Default is
continuing (i) no outstanding Loans may be converted to or continued as a
Eurodollar Rate Loan and (ii) unless repaid, each Eurodollar Rate Loan shall be
converted to an Alternate Base Rate Loan on the Expiration Date applicable
thereto.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE III
                                
LETTERS OF CREDIT
 
Section 3.01 Obligation to Issue.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties of the
Borrower set forth herein and in the other Loan Documents, the Issuing Bank
hereby agrees to issue, from time to time during the period commencing on the
Closing Date and ending on the Business Day immediately prior to the Maturity
Date, for the account of the Borrower through such of the Issuing Bank’s
branches as it and the Borrower may jointly agree, one or more Facility Letters
of Credit in accordance with this Article III.  Notwithstanding the foregoing,
the Issuing Bank shall not have any obligation to issue, and shall not issue,
any Facility Letter of Credit at any time if:
 
(a) the aggregate undrawn face amount of Facility Letters of Credit theretofore
issued by the Issuing Bank, after giving effect to all requested but unissued
Facility Letters of Credit, exceeds any limit imposed by law or regulation upon
the Issuing Bank;
 
(b) after taking into account the face amount of the requested Facility Letter
of Credit, the aggregate principal amount of Facility Letter of Credit
Obligations with respect to Facility Letters of Credit issued by the Issuing
Bank for the account of the Borrower (which amount shall be calculated without
giving effect to the participation of the Banks pursuant to Section 3.05) would
exceed the Issuing Bank’s Letter of Credit Commitment;
 
(c) immediately after giving effect to the issuance of such Facility Letter of
Credit, the aggregate Facility Letter of Credit Obligations would exceed the L/C
Subfacility;
 
(d) immediately after giving effect to the issuance of such Facility Letter of
Credit, the aggregate Credit Exposures would exceed the Banks’ aggregate
Commitments; or
 
(e) such Facility Letter of Credit has an expiry date (i) more than one year
after the date of issuance; or (ii) that is within five (5) Business Days prior
to the Maturity Date; provided that, notwithstanding the foregoing, any Facility
Letter of Credit with a one-year tenor may provide for renewal thereof for an
additional one year period (which shall in no event extend beyond the date
referred to in clause (ii) above).
 
Section 3.02 Conditions. The obligation of the Issuing Bank to issue any
Facility Letter of Credit, and of each Bank to participate therein as provided
in Section 3.05 is subject to the satisfaction in full of the applicable
conditions precedent set forth in Section 8.02 and each of the following
conditions:
 
(a) the Borrower shall have delivered to the Issuing Bank, at such times and in
such manner as the Issuing Bank may prescribe, a Letter of Credit application, a
Letter of Credit Reimbursement Agreement, and such other documents and materials
as may be required pursuant to the terms thereof;
 
 
28

--------------------------------------------------------------------------------

 
(b) the terms of the proposed Facility Letter of Credit shall not be
inconsistent with any term or provision of this Agreement and otherwise shall be
satisfactory to the Issuing Bank; and
 
(c) as of the date of issuance of such Facility Letter of Credit, no order,
judgment, or decree of any Governmental Authority shall purport by its terms to
enjoin or restrain the Issuing Bank from issuing such Facility Letter of Credit,
and no law, rule, or regulation applicable to the Issuing Bank, and no request
or directive (whether or not having the force of law) from any Governmental
Authority having jurisdiction over the Issuing Bank, shall prohibit or request
that the Issuing Bank refrain from the issuance of Letters of Credit, generally
or the issuance of such Facility Letter of Credit.
 
Section 3.03 Issuance of Facility Letters of Credit.
 
(a) The Borrower shall give the Agent written notice (or telephonic notice
confirmed in writing by the Borrower not later than the requested issuance date
of the Facility Letter of Credit) of its request for the issuance of a Facility
Letter of Credit no later than 11:00 a.m. (Houston time) four (4) Business Days
prior to the date such Facility Letter of Credit is requested to be
issued.  Such notice shall be irrevocable and shall specify, with respect to
such requested Facility Letter of Credit, the face amount, beneficiary,
effective date of issuance, expiry date (which effective date and expiry date
shall be a Business Day and, with respect to the expiry date, shall be no later
than five (5) Business Days prior to the Maturity Date), and the purpose for
which such Facility Letter of Credit is to be issued.  At the time a request for
the issuance of a Facility Letter of Credit is made, the Borrower shall also
provide the Agent with a copy of the form of Letter of Credit that the Issuing
Bank has agreed to issue.  If the face amount of the requested Facility Letter
of Credit is less than or equal to the Unused L/C Subfacility, as determined by
the Agent as of the close of business on the date of its receipt of written
notice of the requested issuance, the Agent shall so notify the Issuing Bank in
writing (or by telephonic notice promptly confirmed thereafter in writing) not
later than the close of business on the second Business Day following the
Agent’s receipt of the Borrower’s written notice.  The Issuing Bank shall issue
such Facility Letter of Credit on the date requested by the Borrower, unless (i)
on or before the Business Day prior to such issuance date, the Issuing Bank
shall have received written notice from the Agent or any Bank that the
conditions precedent to the issuance of a Facility Letter of Credit as set forth
in Section 3.02 have not been met; or (ii) on the requested issuance date, the
Issuing Bank has actual knowledge that such conditions precedent have not been
met.  If the Issuing Bank receives written notice, or has actual knowledge, that
the conditions precedent to the issuance of a Facility Letter of Credit have not
been met, then the Issuing Bank shall have no obligation to issue, and shall not
issue, any Facility Letter of Credit until (i) such notice is withdrawn; or (ii)
the Issuing Bank receives a notice from the Agent that the condition(s)
described in such notice have been waived in accordance with the provisions of
this Agreement.  The Issuing Bank shall give the Agent prompt written notice (or
telephonic notice promptly confirmed in writing) of the issuance of any Facility
Letter of Credit.  Any Letter of Credit issued by the Issuing Bank in compliance
with the provisions of this Section 3.03 shall be a Facility Letter of Credit.
 
(b) The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 3.03 are met as though a new Facility
Letter of Credit was being requested and issued.
 
(c) The Issuing Bank or any Bank may issue Non-Facility Letters of Credit for
its own account, and at its own risk.  None of the provisions of this Article
III shall apply to any Non-Facility Letter of Credit.
 
Section 3.04 Reimbursement Obligations; Duties of Issuing Bank.
 
(a) Notwithstanding any provisions to the contrary in any Letter of Credit
Reimbursement Agreement:
 
 
29

--------------------------------------------------------------------------------

 
(i) the Borrower shall reimburse the Issuing Bank for a drawing under a Facility
Letter of Credit issued by the Issuing Bank on the same Business Day; provided
that Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.01 or Section 2.02 that such payment be
financed with a Revolving Loan (subject to the applicable notice periods) or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan; and
 
(ii) the Borrower’s Reimbursement Obligations with respect to a drawing under a
Facility Letter of Credit shall bear interest from the date of such drawing to
the date paid in full at the higher of (A) the interest rate specified in the
applicable Letter of Credit Reimbursement Agreement; or (B) two percent (2%)
plus the rate applicable to Alternate Base Rate Loans; but not greater than the
Highest Lawful Rate.
 
(b) No action taken or omitted to be taken by the Issuing Bank in connection
with any Facility Letter of Credit shall (i) result in any liability on the part
of the Issuing Bank to any Bank, unless the Issuing Bank’s action or omission
constitutes willful misconduct or gross negligence; or (ii) relieve any Bank of
any of its obligations to the Issuing Bank hereunder, unless the Facility Letter
of Credit in question was issued in contravention of the provisions of Section
3.03 or at a time during which a notice, described in Section 3.03, from such
Bank to the Issuing Bank remained in effect.  Each Bank agrees that, prior to
making any payment to a beneficiary with respect to a drawing under a Facility
Letter of Credit, the Issuing Bank shall be responsible only to confirm that
documents required by the terms of such Facility Letter of Credit to be
delivered as a condition precedent to such drawing have been delivered and that
the same appear on their face to conform with the requirements thereof.  Each
Bank further agrees that the Issuing Bank may assume that documents appearing on
their face to be the documents required to be delivered as a condition precedent
to a drawing do in fact comply.
 
Section 3.05 Participations.
 
(a) Immediately upon the issuance by the Issuing Bank of any Facility Letter of
Credit in compliance with the provisions of Section 3.03, and immediately upon
conversion of a Letter of Credit of the Issuing Bank to a Facility Letter of
Credit pursuant to Section 3.11, each Bank shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Bank’s Pro Rata Percentage in such Facility Letter of Credit, including,
without limitation, all obligations of the Borrower with respect thereto and any
security therefor or guaranty pertaining thereto.
 
(b) The Issuing Bank shall promptly notify the Agent, and the Agent shall
promptly notify the other Banks, if the Borrower fails to reimburse the Issuing
Bank for payments made by the Issuing Bank in respect of drawings by a
beneficiary under a Facility Letter of Credit.  Upon each such other Banks
receipt of such notice, such Bank shall unconditionally pay to the Agent, for
the account of the Issuing Bank, an amount equal to such Bank’s Pro Rata
Percentage of the unreimbursed payment made by the Issuing Bank under the
Facility Letter of Credit.  Such payment shall be made by such Bank in Dollars
and in same day funds on the day such Bank receives notice from the Agent that
such payment is owing, if such notice is received by such Bank prior to
11:00 a.m. (Houston time) on a Business Day; if such notice is not received by
such time, then such Bank shall remit its payment on the next Business Day
following the day such notice is received.  Any amount payable by a Bank under
this Section 3.05(b) which is not paid when due pursuant to the terms hereof
shall be payable on demand, together with interest thereon at the Federal Funds
Rate from the date such payment was due until paid in full.  The failure of any
Bank to make any payment owing by it under this Section 3.05(b) shall neither
relieve nor increase the obligation of any other Bank to make any payment owing
by it under this Section 3.05(b).  The Agent shall promptly remit to the Issuing
Bank all amounts received by the Agent, for the account of the Issuing Bank,
from each Bank pursuant to this Section 3.05(b).  No payment made by a Bank
pursuant to this Section 3.05(b) shall prejudice the ability of such Bank to
claim that the Issuing Bank to which such payment is made is subject to
liability under Section 3.04(b).
 
 
30

--------------------------------------------------------------------------------

 
(c) Whenever the Issuing Bank receives a payment with respect to a Reimbursement
Obligation (including any interest thereon) for which the Issuing Bank has
received payments from a Bank pursuant to Section 3.05(b), the Issuing Bank
shall promptly remit to the Agent and the Agent shall promptly remit to each
Bank which has funded its participating interest therein, in Dollars and in the
kind of funds so received, an amount equal to each Bank’s Pro Rata Percentage
thereof.  Each such payment shall be made by the Issuing Bank or the Agent, as
the case may be, on the Business Day on which such Person receives the funds
paid to such Person pursuant to the preceding sentence, if received prior to
11:00 a.m. (Houston time) on such Business Day, and otherwise on the next
succeeding Business Day.
 
(d) Upon the request of the Agent or any Bank, the Issuing Bank shall furnish to
the Agent or each Bank copies of any Facility Letter of Credit, Letter of Credit
Reimbursement Agreement, or Letter of Credit application to which the Issuing
Bank is party, and such other documentation as may reasonably be requested by
the Agent or such Bank with respect to a Facility Letter of Credit issued by the
Issuing Bank.
 
(e) The obligations of a Bank under Section 3.05(b) to make payments to the
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be irrevocable, not subject to any qualification or exception
whatsoever, and shall be made in accordance with, but not subject to, the terms
and conditions of this Agreement under all circumstances (assuming that the
Issuing Bank has issued such Facility Letter of Credit in compliance with the
provisions of Section 3.03), including, without limitation, any of the following
circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any other Loan
Document;
 
(ii) the existence of any claim, set off, defense, or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Agent, any Bank, the Issuing Bank,
or any Person, whether in connection with this Agreement, any Facility Letter of
Credit, the transactions contemplated herein, or any unrelated transactions
(including any underlying transactions between the Borrower and the beneficiary
named in any Facility Letter of Credit);
 
(iii) any draft, certificate, of any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any Loan Document;
 
(v) any failure by the Agent or the Issuing Bank to make any reports required
pursuant to Section 3.08; or
 
(vi) the occurrence of any Default or Event of Default.
 
 
31

--------------------------------------------------------------------------------

 
Section 3.06 Payment of Reimbursement Obligations.
 
(a) The Borrower agrees to pay to the Issuing Bank the amount of all
Reimbursement Obligations, interest, and other amounts payable to the Issuing
Bank under or in connection with any Facility Letter of Credit immediately when
due, irrespective of any claim, set off, defense, or other right which the
Borrower may have at any time against the Issuing Bank or any other Person.
 
(b) In the event any payment by the Borrower received by the Issuing Bank with
respect to a Facility Letter of Credit and distributed to Banks on account of
their respective participation is thereafter set aside, avoided, or recovered
from such Issuing Bank in connection with any Debtor Laws, each Bank which
received such distribution shall, upon demand by the Issuing Bank, contribute
each Bank’s Pro Rata Percentage of the amount set aside, avoided, or recovered
together with interest at the rate required to be paid by the Issuing Bank upon
the amount required to be repaid by it.
 
Section 3.07 Exoneration.  As between the Borrower, each Bank, and the Issuing
Bank, the Borrower assumes all risks of the acts and omissions of, or misuse of
the Facility Letter of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Facility Letter of Credit.  In furtherance and not in
limitation of the foregoing, subject to the provisions of the Letter of Credit
applications, the Issuing Bank and the Banks shall not be responsible for:
 
(a) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any document submitted by any party in connection with the application for and
issuance of a Facility Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent, or forged;
 
(b) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Facility Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;
 
(c) failure of the beneficiary of a Facility Letter of Credit to comply duly
with conditions required in order to draw upon such Facility Letter of Credit,
provided that the Issuing Bank complies with the provisions of Section 3.04(b);
 
(d) errors, omissions, interruptions, or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex, or otherwise, whether or not
they be in cipher;
 
(e) errors in interpretation of technical terms;
 
(f) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Facility Letter of Credit or of the
proceeds thereof;
 
(g) the misapplication by the beneficiary of a Facility Letter of Credit; or
 
 
32

--------------------------------------------------------------------------------

 
(h) any consequences arising from causes beyond the control of the Agent, any
Bank, or the Issuing Bank, including, without limitation, any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority.  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Bank under or in connection with the Facility Letters of
Credit or any related certificates, if taken or omitted in good faith and not
constituting gross negligence or willful misconduct, shall not put the Issuing
Bank, the Agent, or any Bank under any resulting liability to the Borrower or
relieve the Borrower of any of its obligations hereunder to any such Person.
 
Section 3.08 Issuing Bank’s Reporting Requirements.  In addition to the reports
required by Section 3.05, the Issuing Bank shall, no later than the tenth (10th)
Business Day following the last day of each quarter of the Issuing Bank’s fiscal
year, provide to the Agent and the Borrower a schedule for Standby Letters of
Credit issued as Facility Letters of Credit, in form and substance reasonably
satisfactory to the Agent, showing the date of issue, beneficiary, face amount,
expiration date, and the reference number of each Facility Letter of Credit
issued by the Issuing Bank which was outstanding at any time during such quarter
and the aggregate amount payable by the Borrower during the quarter pursuant to
Section 3.09.
 
Section 3.09 Compensation for Facility Letters of Credit.
 
(a) Facility Letter of Credit Fee.  The Borrower agrees to pay (i) to the Agent,
for the account of each Bank, in the case of each Letter of Credit issued as, or
converted to (for transactions which convert Letters of Credit in existence on
the Closing Date to Facility Letters of Credit pursuant to Section 3.11), a
Facility Letter of Credit, a facility letter of credit fee (the “Facility Letter
of Credit Fee”) payable quarterly in arrears equal to the Applicable Margin
applicable to Eurodollar Rate Loans on the average amount available to be drawn
under such Letter of Credit during the quarter then ending multiplied by the
actual number of days during such quarter on which such Letter of Credit was
outstanding, divided by 360 but no less than $500 per Facility Letter of Credit
per year and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average amount available to be drawn under such
Letter of Credit during the quarter then ending multiplied by the actual number
of days during such quarter on which such Letter of Credit was outstanding,
divided by 360 during the period from and including the Closing Date to but
excluding the later of the date of the termination of the Commitments and the
date on which there ceases to be any Letters of Credit outstanding.  The
Borrower shall also pay to the Agent in the event of any extension or
modification of a Facility Letter of Credit which extends the expiration date or
increases the maximum amount available for drawing thereunder an additional fee
calculated and payable on the same basis as that set forth in the first sentence
of this Section 3.09(a) with respect to any such extension or additional
amount.  Whenever the Issuing Bank receives a payment from the Borrower with
respect to any fees incurred in connection with any Facility Letter of Credit,
the Issuing Bank shall promptly remit to the Agent, and the Agent shall promptly
remit to each Bank which has funded its participation in such Facility Letter of
Credit, in Dollars and in same day funds, an amount equal to such Bank’s Pro
Rata Percentage of such fees.
 
(b) Issuing Bank’s Charges.  The Issuing Bank shall have the right to receive,
solely for its own account, such amounts as it and the Borrower may agree, in
writing, to compensate the Issuing Bank with respect to issuance fees and the
Issuing Bank’s out-of-pocket costs of issuing and servicing Facility Letters of
Credit.
 
 
33

--------------------------------------------------------------------------------

 
(c) Increased Capital.  If either (i) the introduction of or any change in or in
the interpretation of any law or regulation, including, without limitation,
(A) the Dodd-Frank Act and all requests, rules, guidelines or directives
promulgated thereunder or issued in connection therewith and (B) all requests,
rules, guidelines or directives by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or any Governmental Authority with respect to
the implementation of the Basel III Accord, or (ii) compliance by any Issuing
Bank or any Bank with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect (by an amount deemed by such Issuing Bank to be material) the capital
required or expected to be maintained by it or any corporation controlling it,
and such Bank or such Issuing Bank determines, on the basis of reasonable
allocations, that the amount of such capital is increased by (an amount deemed
by such Issuing Bank to be material) or is based (to a degree deemed by such
Issuing Bank to be material) upon its issuance or maintenance of or
participation in, or commitment to issue or to participate in, the Facility
Letters of Credit then, upon demand by such Bank or such Issuing Bank, the
Borrower shall immediately pay to the Agent (for the account of each Bank) or
such Issuing Bank, from time to time as specified by such Bank or such Issuing
Bank, additional amounts sufficient to compensate such Bank or such Issuing Bank
therefor.  A certificate as to such amounts submitted to the Borrower by such
Bank or such Issuing Bank shall, in the absence of manifest error, be conclusive
and binding for all purposes.
 
Section 3.10 Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Agent shall notify the Banks
of any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 3.09.  From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Facility Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Facility Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional
Facility Letters of Credit.
 
Section 3.11 Transitional Provisions.  Subject to the satisfaction of the
conditions precedent contained in Section 8.01, on the Closing Date (a) the
Existing Letters of Credit shall be deemed to be converted into Facility Letters
of Credit issued pursuant to Section 3.03; and (b) the face amount of such
Existing Letters of Credit shall be included in the calculation of the Facility
Letter of Credit Obligations.
 
Section 3.12 Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Majority Banks (or, if the maturity of the Loans has been accelerated,
Banks with Facility Letters of Credit Obligations representing greater than 50%
of the total Facility Letters of Credit Obligations) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Agent, in the name of the Agent and for the benefit of the
Banks, an amount in cash equal to the Facility Letters of Credit Obligations as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in Section 11.07.  Such deposit shall be held
by the Agent as collateral for the payment and performance of the obligations of
the Borrower under this Agreement.  The Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Agent to reimburse the Issuing Bank for
Reimbursement Obligations for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Reimbursement
Obligations of the Borrower for the Facility Letters of Credit Obligations at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Banks with Facility Letters of Credit Obligations representing
greater than 50% of the total Facility Letters of Credit Obligations), be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE IV  
                              
PAYMENTS AND PREPAYMENTS
 
Section 4.01 Payments Generally.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or Reimbursement Obligations, or of
amounts payable under Sections 2.04 or 13.16, or otherwise) prior to 11:00 a.m.
(Houston time), on the date when due, in immediately available funds, without
set off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Agent as provided in Section 4.04, except payments
to be made directly to the Issuing Bank or Swingline Bank as expressly provided
herein and except that payments pursuant to Sections 2.04 or 13.16 shall be made
directly to the Persons entitled thereto.  The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Banks or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Banks or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Banks or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Banks or Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
 
Section 4.02 Prepayments.
 
(a) The Borrower agrees that if at any time it or the Agent determines that the
sum of the total Credit Exposures exceeds the Commitments, then the Borrower
shall (i) make a prepayment of principal of the Loans in an amount at least
equal to such excess and (ii) if any excess remains after prepaying all of the
Loans as a result of Facility Letter of Credit Obligations, pay to the Agent on
behalf of the Banks an amount equal to such excess to be held as cash collateral
as provided in Section 3.12.
 
(b) Upon the Borrower’s reduction or termination of the Commitments under
Section 4.07, the Borrower shall make such prepayments as are required by the
terms of Section 4.07.
 
 
35

--------------------------------------------------------------------------------

 
(c) The Borrower shall notify the Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Bank) by telephone (confirmed by telecopy or
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Rate Loan, not later than noon (Houston time), three (3) Business
Days before the date of prepayment (or such shorter period as may be acceptable
to the Agent and the Banks in their sole discretion), or (ii) in the case of
prepayment of an Alternate Base Rate Loan, not later than noon (Houston time),
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Loan or portion
thereof to be prepaid.  Promptly following receipt, the Agent shall advise the
Banks of the contents thereof.  Each partial prepayment of any Loan shall be in
an amount of $1,000,000 or an integral multiple thereof and shall be accompanied
by accrued interest.
 
Section 4.03 Repayment of the Loans.  The Borrower unconditionally promises to
pay (a) to the Administrative Agent for the account of each Bank the then unpaid
principal amount of each Revolving Loan on the Maturity Date and (b) to the
Swingline Bank the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifteenth (15th) day of the calendar month
after such Swingline Loan is made, in each case, together with all accrued and
unpaid interest thereon as of such date, irrespective of any claim, set off,
defense, or other right which the Borrower may have at any time against any
Bank, the Agent or any other Person.
 
Section 4.04 Place of Payment or Prepayment.  All payments and prepayments made
in accordance with the provisions of this Agreement or of the Notes or of any
other Loan Document or of the Letter of Credit Reimbursement Agreements in
respect of commitment fees or of principal or interest on the Notes shall be
made to the Agent for the account of the Banks at its Domestic Lending Office,
no later than noon (Houston time), in immediately available funds.  Unless the
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Banks hereunder that the Borrower will not make any
payment due hereunder in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due to such Bank.  If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate.  If and to the extent that the Agent receives
any payment or prepayment from the Borrower and fails to distribute such payment
or  prepayment to the Banks ratably on the basis of their respective Pro Rata
Percentage on the day the Agent receives such payment or prepayment, and such
distribution shall not be so made by the Agent in full on the required day, the
Agent shall pay to each Bank such Bank’s Pro Rata Percentage thereof together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is paid to the Agent by the Borrower until the date the Agent pays such
amount to such Bank.
 
Section 4.05 No Prepayment Premium or Penalty.  Each prepayment pursuant to
Section 4.02 or 4.03 shall be without premium or penalty, subject in the case of
Eurodollar Rate Loans to the provisions of Section 2.04.
 
Section 4.06 Taxes.
 
(a) Issuing Bank. For purposes of this Section 4.06, the term “Bank” includes
the Issuing Bank.
 
 
36

--------------------------------------------------------------------------------

 
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
 
(d) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Bank (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.
 
(e) Indemnification by the Banks. Each Bank shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Bank (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 13.13(e) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Bank by the Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Bank under any Loan
Document or otherwise payable by the Agent to the Bank from any other source
against any amount due to the Agent under this paragraph (e).
 
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.06, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
 
 
37

--------------------------------------------------------------------------------

 
(g) Status of Banks.
 
(i) Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Bank, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Bank or the Agent is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
4.06(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.
 
(ii) Without limiting the generality of the foregoing,
 
(A) any Bank that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Bank becomes a Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed originals of IRS Form W-9 certifying that such Bank is
exempt from U.S. federal backup withholding tax;
 
(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
 
(1) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
 
38

--------------------------------------------------------------------------------

 
(3) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
 
(4) to the extent a Foreign Bank is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Bank is a partnership and one or
more direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;
 
(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
 
(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
 


Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


 
39

--------------------------------------------------------------------------------

 
(h) Treatment of Certain Refunds.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.06 (including by
the payment of additional amounts pursuant to this Section 4.06), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
 
(i) Survival.  Each party’s obligations under this Section 4.06 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of a Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all of the Obligations.
 
Section 4.07 Reduction or Termination of Commitments.  The Borrower may at any
time or from time to time reduce or terminate the Commitment of each Bank by
giving not less than ten (10) full Business Days’ prior written notice to such
effect to the Agent, provided that any partial reduction shall be in the amount
of $1,000,000 or an integral multiple thereof.  Concurrently with each such
reduction or termination, all amounts in excess of the reduced Commitments shall
be automatically due and payable and it is a condition to the effectiveness of
such reduction that the Borrower shall immediately prepay the entire amount of
such excess together with all accrued interest thereon and such other amounts
that may be required to be paid in consequence of such prepayment under Section
2.04.  Promptly after the Agent’s receipt of such notice of reduction, the Agent
shall notify each Bank of the proposed reduction and such reduction shall be
effective on the date specified in the Borrower’s notice with respect to such
reduction and shall reduce the Commitment of each Bank proportionately in
accordance with its Pro Rata Percentage (and such reduction shall also ratably
reduce the Commitments related to Facility Letters of Credit).  After each such
reduction, the commitment fee shall be calculated upon the Commitments as so
reduced.  The Commitment of each Bank shall automatically terminate on the
Maturity Date or in the event of acceleration of the maturity date of the
Notes.  Each reduction of the Commitment hereunder shall be irrevocable.
 
ARTICLE V                      
COMMITMENT FEE AND OTHER FEES
 
Section 5.01 Commitment Fee. The Borrower agrees to pay to the Agent for the
account of each Bank a commitment fee based on a year of 360 days, from the
Closing Date to, but not including, the Maturity Date (or such earlier date as
of which all Commitments shall have terminated), on the daily average unused
amount of each Bank’s Commitment, such commitment fee to be payable quarterly in
arrears on (a) the last day of each March, June, September, and December,
commencing on March 31, 2012 and (b) the Maturity Date at a rate per annum
changing with the rating of the Borrower’s Senior Funded Debt determined in
accordance with the Applicable Margin.
 
 
40

--------------------------------------------------------------------------------

 
Section 5.02 Facility Letter of Credit Fee. The Borrower shall pay to the Agent,
for the account of each Bank, the Facility Letter of Credit Fees as set forth in
Section 3.09.
 
Section 5.03 Fees Not Interest»
 
. The fees described in this Agreement represent compensation for services
rendered and to be rendered separate and apart from the lending of money or the
provision of credit and do not constitute compensation for the use, detention,
or forbearance of money, and the obligation of the Borrower to pay each fee
described herein shall be in addition to, and not in lieu of, the obligation of
the Borrower to pay interest, other fees described in this Agreement, and
expenses otherwise described in this Agreement.  Fees shall be payable when due
in Dollars and in immediately available funds.  The commitment fee referred to
in Section 5.01 shall be non-refundable.
 
ARTICLE VI
DEFAULTING BANKS.
Section 6.01 Defaulting Banks.  Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Section 5.01;
 
(b) the Commitment and Credit Exposure of such Defaulting Bank shall not be
included in determining whether all Banks or the Majority Banks have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 13.02); provided, that any waiver, amendment or modification
pursuant to Section 13.02(b)(i), (ii) or (iii) shall require the consent of a
Defaulting Bank affected thereby, and, further provided, that any waiver,
amendment or modification requiring either the consent of the Majority Banks or
of all of the Banks shall require the consent of a Defaulting Bank in a
situation where such Defaulting Bank is affected differently than the other
Banks in some material manner.  For all other waivers, amendments or
modifications, the consent of a Defaulting Bank shall not be (i) required or
(ii) considered for taking any action hereunder.
 
(c) If any Swingline Exposure or Facility Letter of Credit Obligations exists at
the time a Bank becomes a Defaulting Bank then:
 
(i) all or any part of the Swingline Exposure and Facility Letter of Credit
Obligations of such Defaulting Bank shall be reallocated among the
non-Defaulting Banks in accordance with their respective Pro Rata Percentage but
only to the extent (x) the sum of all non-Defaulting Banks’ Credit Exposures
does not exceed the total of all non-Defaulting Banks’ Commitments and (y) the
conditions set forth in Section 8.02 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank such Defaulting Bank’s
Facility Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.12 for so long as such Facility Letter of Credit Obligations
is outstanding;
 
 
41

--------------------------------------------------------------------------------

 
(iii) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
Facility Letter of Credit Obligations pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Bank pursuant
to Section 5.02 with respect to such Defaulting Bank’s Facility Letter of Credit
Obligations during the period such Defaulting Bank’s Facility Letter of Credit
Obligations are cash collateralized;
 
(iv) if the Facility Letter of Credit Obligations of the non-Defaulting Banks
are reallocated pursuant to clause (i) above, then the fees payable to the Banks
pursuant to Sections 5.01 and 5.02 shall be adjusted in accordance with such
non-Defaulting Banks’ Pro Rata Percentages; or
 
(v) if any or all of such Defaulting Bank’s Facility Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Bank or any Bank hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Bank (solely with respect to the portion of
such Defaulting Bank’s Commitment that was utilized by such Facility Letter of
Credit Obligations) and letter of credit fees payable under Section 5.02 with
respect to such Defaulting Bank’s Facility Letter of Credit Obligations shall be
payable to the Issuing Bank until such Facility Letter of Credit Obligations are
cash collateralized and/or reallocated;
 
(d) so long as any Bank is a Defaulting Bank, the Swingline Bank shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Facility Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Bank’s Facility Letter of
Credit Obligations will be 100% covered by the Commitments of the non-Defaulting
Banks and/or cash collateral will be provided by the Borrower in accordance with
Section 6.01(c), and participating interests in any newly made Swingline Loan or
any newly issued or increased Facility Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with Section 6.01(c)(i) (and such
Defaulting Bank shall not participate therein).
 
In the event that the Agent, the Borrower, the Swingline Bank and the Issuing
Bank each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the Swingline Exposure and
Facility Letter of Credit Obligations of the Banks shall be readjusted to
reflect the inclusion of such Bank’s Commitment and on such date such Bank shall
purchase at par such of the Loans of the other Banks (other than Swingline
Loans) as the Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Pro Rata Percentage.
 
Section 6.02 Payment Obligations.  If any Bank shall fail to make any payment
required to be made by it pursuant to Sections 2.01(e), 2.02(c), 3.04(a), 3.05,
4.01(b) or 13.16, then the Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Agent for the account of such Bank and for the benefit of the Agent, the
Swingline Bank or the Issuing Bank to satisfy such Bank’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Bank under any such Section; in the
case of each of (i) and (ii) above, in any order as determined by the Agent in
its discretion.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE VII  
                              
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 7.01 Organization and Qualification.  The Borrower and each Subsidiary
of the Borrower: (a) are business entities duly organized, validly existing, and
in good standing under the laws of their respective states of incorporation or
formation; (b) have the corporate or organizational power to own their
respective properties and to carry on their respective businesses as now
conducted; and (c) are duly qualified as foreign entities to do business and are
in good standing in every jurisdiction where such qualification is necessary
except when the failure to so qualify would not or does not have a Material
Adverse Effect.  The Borrower is a corporation organized under the laws of
Delaware and has the Subsidiaries listed on Schedule 7.01 attached hereto and
made a part hereof for all purposes, and no others, each of which is a Delaware
corporation unless otherwise noted on Schedule 7.01.  None of the Subsidiaries
listed on Schedule 7.01 as “Inactive Subsidiaries” conducts or will conduct any
business, and none of such Subsidiaries has any assets other than minimum legal
capitalization.
 
Section 7.02 Financial Statements.  The Borrower has furnished the Banks with
(a) the Borrower’s annual audit reports containing the Borrower’s consolidated
balance sheets, statements of income and stockholder’s equity and a cash flow
statements as at and for the fiscal years ended on December 31, 2010 and
December 31, 2011, each accompanied by the certificate of PriceWaterhouseCoopers
LLP and (b) the Borrower’s unaudited financial report as of each Fiscal Quarter
ending subsequent to the date of the last financial statements delivered
pursuant to clause (a) above.  These statements are complete and correct and
present fairly in all material respects in accordance with GAAP, consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and the Subsidiaries and the results of its and their operations as
at the dates and for the periods indicated subject, as to interim statements
only, to changes resulting from customary end-of-year credit adjustments which
in the aggregate will not be material.
 
Section 7.03 Litigation.  Except as disclosed on Schedule 7.03 or pursuant to
Section 7.16, there is no: (a) action or proceeding pending or, to the knowledge
of the Borrower, threatened against the Borrower or any Subsidiary of the
Borrower before any court, administrative agency or arbitrator which is
reasonably expected to have a Material Adverse Effect; (b) judgment outstanding
against the Borrower for the payment of money which may  reasonably be expected
to result in a Material Adverse Effect; or (c) other outstanding judgment, order
or decree affecting the Borrower or any Subsidiary before or by any
administrative or governmental authority, compliance with or satisfaction of
which could reasonably be expected to result in a Material Adverse Effect.
 
Section 7.04 Default.  Neither the Borrower nor any Subsidiary of the Borrower
is in default under or in violation of the provisions of any instrument
evidencing any Debt or of any agreement relating thereto or any judgment, order,
writ, injunction or decree of any court or any order, regulation or demand of
any administrative or governmental instrumentality which default or violation
might have a Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
Section 7.05 Title to Assets. The Borrower and each Subsidiary of the Borrower
have good and marketable title to their respective assets, including its real
and personal property material to its business, except for minor defects in
title that do not interfere, in any significant manner, with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and subject to no Liens except those permitted in
Section 10.02.
 
Section 7.06 Payment of Taxes. The Borrower and each Subsidiary of the Borrower
have filed all United States federal income tax returns and all other material
tax returns which to the knowledge of the Borrower are required to be filed by
them and have paid or provided for the payment of all taxes shown on said
returns and all assessments which are due and payable (except such as are being
contested in good faith by appropriate proceedings for which adequate reserves
for their payment have been provided in a manner consistent with the accounting
practices followed by the Borrower).  The Borrower is not aware of any pending
investigation by any taxing authority or of any claims by any governmental
authority for any unpaid taxes in excess of $10,000,000.
 
Section 7.07 Conflicting or Adverse Agreements or Restrictions.  Neither the
execution and delivery of this Agreement or the Notes or any other Loan Document
nor the consummation of the transactions contemplated hereby nor fulfillment of
and compliance with the respective terms, conditions and provisions hereof or of
the Notes or of any instruments required hereby will conflict in any material
respect with or result in a material breach of any of the terms, conditions or
provisions of, or constitute a material default under, or result in any material
violation of, or result in the creation or imposition of any lien (other than as
contemplated or permitted by this Agreement) on any of the property of the
Borrower or any Subsidiary pursuant to (a) the charter or bylaws applicable to
the Borrower or any Subsidiary; (b) any law or any regulation of any
administrative or governmental instrumentality; (c) any order, writ, injunction
or decree of any court; or (d) the terms, conditions or provisions of any
agreement or instrument to which the Borrower or any Subsidiary is a party or by
which it is bound or to which it is subject, which conflict or default which
could reasonably be expected to result in a Material Adverse Effect.
 
Section 7.08 Authorization, Validity, Etc.  The Borrower has the corporate power
and authority to make, execute, deliver and carry out this Agreement and the
transactions contemplated herein, to make the borrowings provided for herein, to
execute and deliver the Notes and to perform its obligations hereunder and under
the Notes and the other Loan Documents to which it is a party and all such
action has been duly authorized by all necessary corporate proceedings on its
part.  This Agreement has been duly and validly executed and delivered by the
Borrower and constitutes the valid and legally binding agreement of the Borrower
enforceable in accordance with its terms, except as limited by Debtor Laws; and
the Notes and the other Loan Documents, when duly executed and delivered by the
Borrower pursuant to the provisions hereof, will constitute the valid and
legally binding obligation of the Borrower enforceable in accordance with the
terms thereof and of this Agreement, except as limited by Debtor Laws.
 
Section 7.09 Investment Company Act Not Applicable.  Neither the Borrower nor
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 7.10 Intentionally Deleted.
 
 
44

--------------------------------------------------------------------------------

 
Section 7.11 Regulations T, U and X.  No Loan shall be a “purpose credit secured
directly or indirectly by margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System (“margin stock”); none of
the proceeds of any Loan will be used to purchase or to carry margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, or for any other purpose which would constitute this transaction a
“purpose credit secured directly or indirectly by margin stock” within the
meaning of said Regulation U, as now in effect or as the same may hereafter be
in effect. Neither the Borrower nor any Subsidiary will take or permit any
action which would involve the Banks in a violation of Regulation T, Regulation
U, Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System or a violation of the Securities Exchange Act of 1934, in each
case as now or hereafter in effect.  After applying proceeds of any Loan or
Letter of Credit, not more than twenty-five percent (25%) of the value (as
determined by any reasonable method) of the assets subject to the negative
pledge set forth in Section 10.02 of this Agreement and the restrictions on
disposition of assets set forth in Section 10.08 of this Agreement is
represented by margin stock.
 
Section 7.12 ERISA.  Neither Borrower nor any Subsidiary of Borrower maintains,
or has in the past maintained, a multiemployer plan under Section 4001(a)(3) of
ERISA; none of the Borrower, any Subsidiary of Borrower or any trade or business
(whether or not incorporated) under common control with the Borrower or a
Subsidiary of the Borrower within the meaning of Section 414(b), (c), (m) or (o)
of the Code is required, or has in the past been required, to contribute to a
multiemployer plan under Section 4001(a)(3) of ERISA.  Except as provided in
Schedule 7.12, no Reportable Event (as defined in §4043(c) of ERISA) has
occurred with respect to any Plan.  Except as provided in Schedule 7.12, each
Plan complies in all material respects with applicable provisions of ERISA and
the Code, and the Borrower and each Subsidiary of Borrower have filed all
reports required by ERISA and the Code to be filed with respect to each
Plan.  Except as provided in Schedule 7.12, the Borrower has no knowledge of any
event which could result in a liability of the Borrower or any Subsidiary of
Borrower to the Pension Benefit Guaranty Corporation.  Except as provided in
Schedule 7.12, the Borrower and each Subsidiary of Borrower have made all
required contributions by the applicable due dates under ERISA and the Code to
each of the Plans subject to §412 of the Code and §302 of ERISA, other than
contributions in an aggregate amount not exceeding $10,000,000, and no
application for a funding waiver pursuant to §412 of the Code has been made with
respect to any Plan. Since the effective date of Title IV of ERISA, there have
not been any, nor are there now existing any, events or conditions that would
permit any Plan to be terminated under circumstances which would cause the lien
provided under §4068 of ERISA to attach to any property of the Borrower or any
Subsidiary of Borrower.
 
Section 7.13 No Financing of Certain Security Acquisitions.  None of the
proceeds of any Loan will be used to acquire any security in any transaction
that is subject to §13 or §14 of the Securities Exchange Act of 1934, as
amended, except the equity interests described in subparagraph (b) of the
definition of “Qualifying Assets”.
 
Section 7.14 Franchises, Co-Licenses, Etc.  The Borrower and each Subsidiary of
the Borrower own or have obtained all the material governmental permits,
certificates of authority, leases, patents, trademarks, service marks, trade
names, copyrights, franchises and licenses, and rights with respect thereto,
required or necessary (or, in the sole and independent judgment of the Borrower,
prudent) in connection with the conduct of their respective businesses as
presently conducted or as proposed to be conducted, the absence of which could
reasonably be expected to result in a Material Adverse Effect.
 
 
45

--------------------------------------------------------------------------------

 
Section 7.15 Lines of Business.  The nature of the Borrower’s lines of business
are predominately the following:  (a) the operation of energy distribution and
transportation services, including without limitation, natural gas sales,
storage and transportation and distribution, propane sales and distribution and
promotion, marketing and sale of compressed natural gas and the terminaling and
storage of liquefied natural gas; (b) electric marketing/generation; (c)
gathering and processing of natural gas; and (d) sales and rentals of appliances
utilizing one or more of the fuel or energy options specified in this Section
7.15.
 
Section 7.16 Environmental Matters.  Each of the Borrower and its Subsidiaries
(a) has been and is in substantial compliance with all applicable Environmental
Laws in all material respects and has obtained and is in substantial compliance
with all related permits necessary for the ownership and operation of its
Property and business, except where the failure to so comply could not
reasonably be expected to result in a result in a Material Adverse Effect, and
(b) does not and has not created, handled, transported, used, or disposed of any
Hazardous Materials except in substantial compliance with all Environmental Laws
in all material respects, nor, to its knowledge, has any of its currently or
previously owned Property been used for those purposes, except where any such
action that fails to so comply could not reasonably be expected to result in a
Material Adverse Effect.  Neither the Borrower nor any of its Subsidiaries
(a) has ever been responsible for the Release of any Hazardous Materials into
the environment except in substantial compliance with all applicable
Environmental Laws in all material respects, except where any such Release that
does not so comply could not reasonably be expected to result in a Material
Adverse Effect and, to its knowledge, neither the Borrower’s nor any of its
Subsidiaries’ currently or previously owned Property has been subjected to any
Release of or is contaminated by any Hazardous Materials, except where any such
Release or contamination could not reasonably be expected to result in a
Material Adverse Effect; and (b) has, since December 31, 2004, received notice
of and has ever been investigated for any violation or alleged violation of any
Environmental Law which has not been remedied in accordance with Environmental
Laws, which violation or alleged violation could reasonably be expected to
result in a Material Adverse Effect.
 
ARTICLE VIII      
                          
CONDITIONS
Section 8.01 Closing Date.  The obligations of the Banks to make Loans and of
the Issuing Bank to issue Facility Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 13.02):
 
(a) The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
 
(b) The Agent (or its counsel) shall have received from the Borrower each of the
Notes and all other Loan Documents required by the Agent and the Banks to be
executed and delivered by the Borrower in connection with this Agreement;
 
 
46

--------------------------------------------------------------------------------

 
(c) The Agent shall have received from the Borrower (i) satisfactory audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date as to which such financial statements are
available and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the last financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available;
 
(d) The Agent shall have received a favorable written opinion of in-house
counsel for the Borrower addressed to the Agent and the Banks and otherwise
acceptable in all respects to the Agent in its discretion.
 
(e) The Agent shall have received such documents and certificates as the Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization of the transactions
contemplated by this Agreement and any other legal matters relating to the
Borrower, this Agreement or the transactions contemplated thereby, including but
not limited to (i) a certificate from the Secretary of State of the State of
Delaware as to the continued existence and good standing of the Borrower in the
State of Delaware; (ii) a certificate from Secretary of State of the State of
Texas as to the continued qualification of the Borrower to do business in the
State of Texas; (iii) a current certificate from the Office of the Comptroller
of the State of Texas as to the good standing of the Borrower in the State of
Texas and (iv) a Secretary’s Certificate executed by the duly elected Secretary
or a duly elected Assistant Secretary of the Borrower, in a form acceptable to
the Agent, whereby such Secretary or Assistant Secretary certifies, that one or
more corporate resolutions adopted by the Board of Directors of the Borrower
remain in full force and effect authorizing the Borrower to secure Loans and
Facility Letters of Credit in accordance with the terms of this Agreement.
 
(f) The Agent shall have received a certificate, dated the Closing Date and
signed by the President, a Vice President or the Chief Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 8.02.
 
(g) The Agent shall have received all fees and other amounts due and payable on
or prior to the Closing Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder.
 
(h) The Borrower shall have obtained all orders, approvals or consents of all
Governmental Authorities required for the making and carrying out of this
Agreement, the making of the borrowings pursuant hereto and the issuance of the
Notes to evidence such borrowings.
 
(i) No Material Adverse Effect shall have occurred, as reflected in the
quarterly financial statements of the Borrower delivered in accordance with
Section 7.02 (copies of such financial statements having been supplied to the
Agent and each Bank).
 
(j) The Borrower Merger shall have been consummated.
 
(k) The Agent shall have received evidence satisfactory to it that the Term Loan
and all principal, interest and other amounts outstanding under the Original
Agreement will be repaid in full on the Closing Date.
 
(l) The Borrower shall have delivered the documents governing the Transactions
and any other documents relating thereto as may be reasonably requested by the
Agent.
 
 
47

--------------------------------------------------------------------------------

 
The Agent shall notify the Borrower and the Banks of the Closing Date, and such
notice shall be conclusive and binding.  Notwithstanding the foregoing, the
obligations of the Banks to make Loans and of the Issuing Bank to issue Letters
of Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 13.02) at or prior to
1:00 p.m. (Houston time) on April 15, 2012 and in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time.
 
Section 8.02 Each Credit Event.  The obligation of each Bank to make a Loan and
of the Issuing Bank to issue, amend, renew or extend any Facility Letter of
Credit is subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Facility Letter of
Credit, as applicable except to the extent any such representation or warranty
is stated to relate to an earlier date in which case such representation or
warranty shall have been true and correct as of such earlier date.
 
(b) At the time of and immediately after giving effect to the making of any Loan
or the issuance, amendment, renewal or extension of such Facility Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c) The Agent shall have received a Notice of Borrowing in accordance with
Section 2.01.
 
Each Loan and each issuance, amendment, renewal or extension of a Facility
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
ARTICLE IX   
                             
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as any Loan or Facility Letter
of Credit is outstanding or any Bank has a Commitment, the Borrower will:
 
Section 9.01 Financial Statements and Information.  Deliver to the Banks:
 
(a) as soon as available, and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report of the Borrower
and the Subsidiaries for such fiscal year containing a balance sheet, statements
of income and stockholders equity and a cash flow statement, all in reasonable
detail and certified by PriceWaterhouseCoopers LLP or another independent
certified public accountant of recognized standing satisfactory to the
Banks.  The Borrower will obtain from such accountants and deliver to the Banks
at the time said financial statements are delivered the written statement of the
accountants that in making the examination necessary to said certification they
have obtained no knowledge of any Event of Default or Default, or if such
accountants shall have obtained knowledge of any such Event of Default or
Default, they shall state the nature and period of existence thereof in such
statement; provided that such accountants shall not be liable directly or
indirectly to the Banks for failure to obtain knowledge of any such Event of
Default or Default;
 
 
48

--------------------------------------------------------------------------------

 
(b) as soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter (excluding the fourth Fiscal Quarter), an unaudited
financial report of the Borrower and the Subsidiaries as at the end of such
Fiscal Quarter and for the period then ended, containing a balance sheet,
statements of income and stockholders equity and a cash flow statement, all in
reasonable detail and certified by a financial officer of the Borrower to have
been prepared in all material respects in accordance with GAAP, except as may be
explained in such certificate; and
 
(c) such additional financial or other information as the Banks may reasonably
request including, without limitation, copies of any statements and reports sent
to stockholders of the Borrower or filed with the Securities and Exchange
Commission and any such monthly, quarterly, and annual reports of gas purchases
and sales that the Borrower is required to deliver to or file with governmental
bodies pursuant to tariffs and/or franchise agreements.
 
All financial statements specified in clauses (a) and (b) above shall be
furnished in consolidated form for the Borrower and all Subsidiaries with
comparative consolidated figures for the corresponding period in the preceding
year.  Together with each delivery of financial statements required by clauses
(a) and (b) above, the Borrower will deliver to the Banks (i) such schedules,
computations and other information as may be required to demonstrate that the
Borrower is in compliance with its covenants in Section 10.01 or reflecting any
noncompliance therewith as at the applicable date and (ii) an Officer’s
Certificate stating that there exists no Event of Default or Default, or, if any
such Event of Default or Default exists, stating the nature thereof, the period
of existence thereof and what action the Borrower has taken or proposes to take
with respect thereto.  The Banks are authorized to deliver a copy of any
financial statement delivered to it to any regulatory body having jurisdiction
over them, and to disclose same to any prospective assignees or participant
Banks.
 
Section 9.02 Lease and Investment Schedules.  Deliver to the Banks:
 
(a) from time to time and, in any event, with each delivery of annual financial
statements under Section 9.01(a), a current, complete schedule (in the form of
Schedule 9.02) of all agreements to rent or lease any property (personal, real
or mixed, but not including oil and gas leases) to which the Borrower or any
Subsidiary is a party lessee and which, considered independently or collectively
with other leases with the same lessor, involve an obligation by the Borrower or
a Subsidiary to make payments of at least $1,000,000 in any year, showing the
total amounts payable under each such agreement, the amounts and due dates of
payments thereunder and containing a description of the rented or leased
property, and all other information the Majority Banks may request; and
 
(b) with each delivery of annual financial statements under Section 9.01(a) a
current complete schedule (in the form of Schedule 9.02) listing all debt
exceeding $1,000,000 in principal amount outstanding and equity owned or held by
the Borrower or any Subsidiary containing all information required by, and in a
form satisfactory to, the Banks, except for such debt or equity of Subsidiaries.
 
Section 9.03 Books and Records.  Maintain, and cause each Subsidiary to
maintain, proper books of record and account in all material respects in
accordance with sound accounting practices in which true, full and correct
entries will be made of all their respective dealings and business affairs.
 
 
49

--------------------------------------------------------------------------------

 
Section 9.04 Insurance.  Maintain, and cause each Subsidiary to maintain,
insurance with financially sound, responsible and reputable companies in such
types and amounts and against such casualties, risks and contingencies as is
customarily carried by owners of similar businesses and properties, and furnish
to the Banks, together with each delivery of annual financial statements under
Section 9.01(a), an Officer’s Certificate containing full information as to the
insurance carried.
 
Section 9.05 Maintenance of Property.  Cause its property and the property of
each Subsidiary which is material to the operation of its business or such
Subsidiary’s business to be maintained, preserved, protected and kept in good
repair, working order and condition so that the business carried on in
connection therewith may be conducted properly and efficiently, except for
normal wear and tear.
 
Section 9.06 Inspection of Property and Records.  Permit any officer, director
or agent of the Agent or any Bank, on written notice and at such Banks expense,
to visit and inspect during normal business hours any of the properties,
corporate books and financial records of the Borrower and each Subsidiary and
discuss their respective affairs and finances with their principal officers, all
at such times as the Agent or any Bank may reasonably request.
 
Section 9.07 Existence, Laws, Obligations.  Maintain, and cause each Subsidiary
to maintain, its corporate existence and franchises, and any license agreements
and tariffs that permit the recovery of a return that the Borrower considers to
be fair (and as to licenses, franchises, and tariffs that are subject to
regulatory determinations of recovery of returns, the Borrower has presented or
is presenting favorable defense thereof); and to comply, and cause each
Subsidiary to comply, with all statutes and governmental regulations
noncompliance with which might have a Material Adverse Effect, and pay, and
cause each Subsidiary to pay, all taxes, assessments, governmental charges,
claims for labor, supplies, rent and other obligations which if unpaid might
become a lien against the property of the Borrower or any Subsidiary except
liabilities being contested in good faith.  Notwithstanding the foregoing, the
Borrower may consummate the Transactions and dissolve those certain inactive and
minimally capitalized Subsidiaries designated as such on Schedule 7.01.
 
Section 9.08 Notice of Certain Matters.  Notify the Agent Bank promptly  upon
acquiring knowledge of the occurrence of any of the following events: (a) the
institution or threatened institution of any lawsuit or administrative
proceeding affecting the Borrower or any Subsidiary that is not covered by
insurance (less applicable deductible amounts) and which, if determined
adversely to the Borrower or such Subsidiary, could reasonably be expected to
result in a Material Adverse Effect; (b) the occurrence of any Material Adverse
Effect, or of any event that could reasonably be expected to result in a
Material Adverse Effect; (c) the occurrence of any Event of Default or any
Default; or (d) a change by Moody’s or by S&P in the rating of the Borrower’s
Senior Funded Debt.
 
Section 9.09 ERISA.  At all times:
 
(a) to the extent required of Borrower under applicable law, maintain and keep
in full force and effect each Plan, subject to Borrower’s right, in accordance
with applicable legal requirements, (i) to amend any such Plans, (ii) to merge
any such Plans, and to (iii) cease benefit accruals under any such Plans;
 
 
50

--------------------------------------------------------------------------------

 
(b) to the extent required of Borrower under applicable law, make contributions
to each Plan in a timely manner and in an amount sufficient to comply with the
minimum funding standards requirements of ERISA and the Code;
 
(c) immediately upon acquiring knowledge of any “reportable event” or of any
“prohibited transaction”, which “prohibited transaction” may be reasonably
likely to result in a Material Adverse Effect (as such terms are defined in
§ 4043 and §406 of ERISA) in connection with any Plan, furnish the Banks with a
statement executed by the president or chief financial officer of the Borrower
setting forth the details thereof and the action which the Borrower proposes to
take with respect thereto and, when known, any action taken by the Internal
Revenue Service or Department of Labor with respect thereto;
 
(d) notify the Banks promptly upon receipt by the Borrower or any Subsidiary of
any notice of the institution of any proceeding or other action which may result
in the termination of any Plan and furnish to the Banks copies of such notice;
 
(e) to the extent required of Borrower under applicable law, maintain Pension
Benefit Guaranty Corporation liability coverage insurance required under ERISA;
 
(f) furnish the Banks with copies of the summary annual report for each Plan
filed with the Internal Revenue Service; and
 
(g) furnish the Banks with copies of any request for waiver of the funding
standards or extension of the amortization periods required by §302, § 303 and
§ 304 of ERISA or § 412, §430 and §431 of the Code promptly after the request is
submitted to the Secretary of the Treasury, the Department of Labor or the
Internal Revenue Service, as the case may be.
 
Section 9.10 Compliance with Environmental Laws.  At all times:
 
(a) use and operate, and cause each Subsidiary to use and operate, all of their
respective facilities and properties in material compliance with all applicable
Environmental Laws; keep, and cause each Subsidiary to keep, all necessary
permits, approvals, orders, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in material compliance
therewith; handle, and cause each Subsidiary to handle, all Hazardous Materials
in material compliance with all applicable Environmental Laws; and dispose, and
cause each Subsidiary to dispose, of all Hazardous Materials generated by the
Borrower or any Subsidiary or at any property owned or leased by them at
facilities or with carriers that maintain valid permits, approvals,
certificates, licenses or other authorizations for such disposal under
applicable Environmental Laws;
 
(b) promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of the
facilities and properties of the Borrower and each Subsidiary under, or their
respective compliance with, applicable Environmental Laws wherein the condition
or the noncompliance that is the subject of such claim, complaint, notice, or
inquiry involves, or could reasonably be expected to involve, liability of or
expenditures by the Borrower and its Subsidiaries of $75,000,000 or more; and
 
(c) provide such information and certifications which the Banks may reasonably
request from time to time to evidence compliance with this Section 9.10.
 
 
51

--------------------------------------------------------------------------------

 
Section 9.11 Use of Proceeds; Repayment of Debt on the Closing Date.  Use
proceeds of the Loans and Letters of Credit only to (a) repay existing Debt, (b)
to provide working capital and (c) for general corporate purposes of the
Borrower and its Subsidiaries.  On the Closing Date, repay the Term Loan and all
principal, interest and other amounts outstanding under the Original Agreement.
 
Section 9.12 PGA Clauses.  Use its best efforts to maintain in force provisions
in all of its tariffs and franchise agreements that permit the Borrower to
recover from customers substantially all of the amount by which the cost of gas
purchases exceeds the amount currently billed to customers for the delivery of
such gas (sometimes referred to as PGA clauses).
 
ARTICLE X    
                            
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, so long as any Loan or Facility Letter
of Credit is outstanding or any Bank has a Commitment, the Borrower agrees that:
 
Section 10.01 Capital Requirements.  The Borrower will not:
 
(a) permit the ratio of its Consolidated Funded Debt to its Consolidated EBITDA
for the four Fiscal Quarters most recently ended to be greater than (i) 5.25 to
1.00 at the end of the first three full Fiscal Quarters ending after the Closing
Date and (ii) 5.00 to 1.00 at the end of any Fiscal Quarter thereafter; or
 
(b) for so long as (i) ratings of the Borrower’s Senior Funded Debt by Moody’s
and S&P are both below Ba1/BB+ or (ii) there is only one rating and that rating
is below Ba1/BB+, permit the ratio of Consolidated EBITDA to Consolidated
Interest Expense, in each case, for the four Fiscal Quarters most recently ended
(considered as a single accounting period) to be less than 2.00 to 1.00 at the
end of any Fiscal Quarter.
 
Section 10.02 Mortgages, Liens, Etc.  The Borrower will not, and will not permit
any Subsidiary to, create or permit to exist any Lien (including the charge upon
assets purchased under a conditional sales agreement, purchase money mortgage,
security agreement or other title retention agreement) upon any of its
respective assets, whether now owned or hereafter acquired, or assign or
otherwise convey any right to receive income, except:
 
(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings and as to which adequate cash reserves have been
provided in accordance with GAAP;
 
(b) other Liens incidental to the conduct of its business or the ownership of
its assets that were not incurred in connection with the borrowing of money or
the obtaining of advances or credit, and that do not in the aggregate materially
detract from the value of such assets or materially impair the use thereof in
the operation of such business;
 
 
52

--------------------------------------------------------------------------------

 
(c) Liens on assets of a Subsidiary to secure obligations of such Subsidiary to
the Borrower or another Subsidiary;
 
(d) Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary, including without limitation, (i) any property
acquired by the Borrower in consummating and finalizing the Prior Acquisitions,
or (ii) purchase money Liens placed on an item of real or personal property
purchased by the Borrower or any Subsidiary to secure a portion of the purchase
price of such property; provided that such Liens were not created in
contemplation of such acquisition and no such Lien may encumber or cover any
other property of the Borrower or any Subsidiary;
 
(e) Liens arising from good faith deposits in connection with tenders, leases,
real estate bids or contracts (other than contracts involving the borrowing of
money), pledges or deposits to secure public or statutory obligations and
deposits to secure (or in lieu of) surety, stay, appeal or custom bonds and
deposits to secure the payment of Taxes, custom duties or other similar charges;
 
(f) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property for the purposes intended, and none of
which is violated by existing or proposed structures or land use;
 
(g) any other Liens (other than the Liens described in clauses (a) through (f)
above, inclusive), if the aggregate amount of all obligations secured by such
Liens does not exceed $75,000,000 at any one time outstanding; and
 
(h) Liens arising in connection with any Receivables Purchase and Sale
Agreement.
 
Section 10.03 Debt.  The Borrower will not, and will not permit any Subsidiary
to, incur or permit to exist any Debt, except:
 
(a) Debt evidenced by the Notes or the Facility Letter of Credit Obligations, or
outstanding under any Equity-Preferred Securities (to the extent the same
constitutes Debt) not in default, as well as (i) Debt of Panhandle and/or any of
its Subsidiaries, so long as (A) such Debt is otherwise permitted under Section
10.03(g) and (B) after giving effect to the issuance of such Debt, the ratio of
Consolidated Funded Debt to Consolidated EBITDA for Panhandle and Panhandle’s
Subsidiaries (excluding the Borrower and all other Subsidiaries of the Borrower
for purposes of such calculation) is no greater than 5.0 to 1.00 and (ii) any
loans or advances by the Borrower to Panhandle and/or any of the Borrower’s
other Subsidiaries permitted under Section 10.04(b);
 
(b) Debt of any Subsidiary to the Borrower or any other Subsidiary, except to
the extent limited by the terms of Section 10.04(b), and Debt of the Borrower to
any Subsidiary;
 
(c) Debt existing as of December 31, 2011 as reflected on financial statements
delivered under Section 7.02(a) and refinancings thereof other than Debt that
has been refinanced by the proceeds of Loans;
 
(d) endorsements in the ordinary course of business of negotiable instruments in
the course of collection;
 
(e) Debt of the Borrower or any Subsidiary representing the portion of the
purchase price of property acquired by the Borrower or such Subsidiary that is
secured by Liens permitted by the provisions of Section 10.02(d); provided,
however, that at no time may the aggregate principal amount of such Debt
outstanding exceed thirty percent (30%) of the Consolidated Net Worth of the
Borrower and its Subsidiaries as of the applicable determination date;
 
 
53

--------------------------------------------------------------------------------

 
(f) Debt evidenced by Senior Notes;
 
(g) additional Debt of the Borrower, and additional Debt of Panhandle and/or any
of Panhandle’s Subsidiaries (so long as such additional Debt of Panhandle and/or
any of Panhandle’s Subsidiaries is otherwise permitted under Section 10.03(a)),
provided that after giving effect to the issuance thereof, (i) there shall exist
no Default or Event of Default; (ii) the covenants set forth in Sections
10.01(a) and 10.01(b), if then applicable, shall be satisfied on a pro forma
basis; and (iii) (A) such Debt shall have a final maturity or mandatory
redemption date, as the case may be, no earlier than the Maturity Date and shall
mature or be subject to mandatory redemption or mandatory defeasance no earlier
than the Maturity Date and shall not be subject to any mandatory redemption or
“put” to the Borrower exercisable, or sinking fund or other similar mandatory
principal payment provisions that require payments to be made toward principal,
prior to the Maturity Date; or (B) (x) such additional Debt shall have a final
maturity date prior to the Maturity Date, and (y) such additional Debt shall not
exceed $350,000,000 in the aggregate plus $20,000,000 of reimbursement
obligations incurred in connection with Non-Facility Letters of Credit issued by
a Bank or Banks or by any other financial institution;
 
(h) additional Debt of Trunkline LNG Holdings or any of its Subsidiaries, so
long as (i) such Debt is to Trunkline LNG Holdings and/or any of its
Subsidiaries only and is not recourse in any respect to the Borrower or any
other Subsidiary of the Borrower (other than Panhandle and its Subsidiaries),
(ii) the proceeds of such Debt are used solely to finance capital expenditures
of Trunkline LNG Holdings and/or its Subsidiaries, and (iii) after giving effect
to such Debt, no Default or Event of Default shall exist;
 
(i) Debt arising under any Receivables Purchase and Sale Agreement; and
 
(j) Debt arising in connection with the Holdings Guaranty so long as the Citrus
Merger has been consummated.
 
Section 10.04 Loans, Advances and Investments.  The Borrower will not, and will
not permit any Subsidiary to, make or have outstanding any loan or advance to,
or own or acquire any stock or securities of or equity interest or other
Investment in, any Person, except (without duplication):
 
(a) Equity Interests of (i) the Subsidiaries named in Section 7.01; (ii) the
same Qualifying Entities as the Qualifying Entities under subparagraph (b) of
the definition of “Qualifying Assets,” provided that at any one time the
aggregate purchase price paid for such stock in such Qualifying Entities,
including the aggregate amount of Debt assumed or deemed incurred by the
Borrower in connection with the purchase of such stock, is not more than twenty
percent (20%) of the Consolidated Net Worth of the Borrower and its Subsidiaries
as of the applicable determination date and (iii) Equity Interests of ETP
acquired in connection with the Transactions.
 
(b) loans or advances to a Subsidiary; provided, however, that the principal
amount of such loans and advances for working capital purposes at any time
outstanding to Panhandle and/or any of Panhandle’s Subsidiaries, together with
the principal amount of any outstanding working capital credit facility or
facilities provided directly to Panhandle and/or any of Panhandle’s Subsidiaries
by any party other than the Borrower, does not exceed $50,000,000 in the
aggregate at any time;
 
(c) securities maturing no more than 180 days after Borrower’s purchase that are
either:
 
(i) readily marketable securities issued by the United States or its agencies or
instrumentalities; or
 
(ii) commercial paper rated “Prime 2” by Moody’s or A-2 by S&P; or
 
(iii) certificates of deposit or repurchase contracts on customary terms with
financial institutions in which deposits are insured by any agency or
instrumentality of the United States; or
 
 
54

--------------------------------------------------------------------------------

 
(iv) readily marketable securities received in settlement of liabilities created
in the ordinary course of business; or
 
(v) obligations of states, agencies, counties, cities and other political
subdivisions of any state rated at least MIG2, VMIG2 or Aa by Moody’s or AA by
S&P; or
 
(vi) loan participations in credits in which the borrower’s debt is rated at
least Aa or Prime 2 by Moody’s or AA or A-2 by S&P; or
 
(vii) money market mutual funds that are regulated by the Securities and
Exchange Commission, have a dollar-weighted average stated maturity of 90 days
or fewer on their investments and include in their investment objectives the
maintenance of a stable net asset value of $1 for each share;
 
(d) other Equity Interests owned by a Subsidiary on the Closing Date and such
additional Equity Interests to the extent (but only to the extent) that such
Subsidiary is legally obligated to acquire such Equity Interests on the Closing
Date, in each case as disclosed to the Banks in writing;
 
(e) travel and expense advances in the ordinary course of business to officers
and employees;
 
(f) Equity Interests in any Person provided that, after giving effect to the
acquisition and ownership thereof, no Default or Event of Default exists;
 
(g) loans, advances or other Investments by the Borrower or any Subsidiary not
otherwise permitted under the other provisions of this Section 10.04, so long as
the sum of the outstanding balance of all of such loans and advances and the
purchase price paid for all of such other Investments does not exceed in the
aggregate seven percent (7%) of the Consolidated Net Worth of the Borrower and
its Subsidiaries as of the applicable determination date; and
 
(h) Investments consisting of the Holdings Guaranty so long as the Citrus Merger
has been consummated.
 
Section 10.05 Equity Interests and Debt of Subsidiaries.  The Borrower will not,
and will not permit any Subsidiary to, sell or otherwise dispose of any Equity
Interests or Debt of any Subsidiary, or permit any Subsidiary to issue or
dispose of its Equity Interests (other than directors’ qualifying shares),
except for the following: (a) the sale, transfer or issuance of Equity Interests
or Debt of any Subsidiary to the Borrower or another Subsidiary of the Borrower;
(b) the sale or other disposition of Equity Interests in Sea Robin Pipeline
Company and Debt of Sea Robin Pipeline Company and Equity Interests in PEI Power
Corporation; (c) the sale or other disposition of interests representing up to
50% of the Equity Interests of SUGS, including the direct or indirect parent
companies of SUGS (other than the Borrower) and the direct or indirect
Subsidiaries of such parent companies and of SUGS, in each case, in compliance
with Section 10.08, (d) the issuance by other Subsidiaries of the Borrower
formed for the purpose of issuing Equity-Preferred Securities, (e) sales,
dispositions or issuances pursuant to the Transactions, (f) the sale or issuance
of Debt otherwise permitted under Section 10.03, and (g) the sale or other
disposition of Equity Interests to the extent permitted by Section 10.08.
 
 
55

--------------------------------------------------------------------------------

 
Section 10.06 Merger, Consolidation, Etc.  The Borrower will not, and will not
permit any Subsidiary to, merge or consolidate with any other Person or sell,
lease, transfer or otherwise dispose of (whether in one transaction or a series
of transactions) all or a substantial part of its assets or acquire (whether in
one transaction or a series of transactions) all or a substantial part of the
assets of any Person, except that:
 
(a) any Subsidiary may merge or consolidate with the Borrower (provided that the
Borrower shall be the continuing or surviving corporation) or with any one or
more Subsidiaries;
 
(b) any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to the Borrower or another Subsidiary;
 
(c) the Borrower may acquire Qualifying Assets;
 
(d) the Borrower may acquire the assets of, or equity ownership in, any Person
as otherwise permitted under Section 10.04;
 
(e) the Borrower or any Subsidiary may sell, lease, assign or otherwise dispose
of assets as otherwise permitted under Section 10.08; and
 
(f) the Borrower or any Subsidiary may merge, consolidate or otherwise dispose
of assets pursuant to the Transactions.
 
Section 10.07 Supply and Purchase Contracts.  The Borrower will not, and will
not permit any Subsidiary to, enter into or be a party to any contract for the
purchase of materials, supplies or other property if such contract requires that
payment for such materials, supplies or other property shall be made regardless
of whether or not delivery is ever made or tendered of such materials, supplies
and other property, except in those circumstances and involving those supply or
purchase contracts that the Borrower reasonably considers to be necessary or
helpful in its operations in the ordinary course of business and that the
Borrower reasonably considers not to be unnecessarily burdensome on the Borrower
or its Subsidiaries.
 
Section 10.08 Sale or Other Disposition of Assets.  The Borrower will not, and
will not permit any Subsidiary to, except as permitted under this Section 10.08,
sell, assign, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or any part of its Property (whether now owned or
hereafter acquired); provided, however, that (a) the Borrower or any Subsidiary
may in the ordinary course of business dispose of (i) Property consisting of
Inventory; and (ii) Property consisting of goods or equipment that are, in the
opinion of the Borrower or any Subsidiary, obsolete or unproductive, but if in
the good faith judgment of the Borrower or any Subsidiary such disposition
without replacement thereof would have a Material Adverse Effect, such goods and
equipment shall be replaced, or their utility and function substituted, by new
or existing goods or equipment; (b) the Borrower may transfer or dispose of any
of its Property (in any transaction or series of transactions) to any Subsidiary
or Subsidiaries only if such Property so transferred or disposed of after
December 31, 2011 has an aggregate value (determined after depreciation and in
accordance with GAAP) of not more than twenty percent (20%) of the aggregate
value of all of the Borrower’s and its Subsidiaries’ real property and tangible
personal property other than Inventory considered on a consolidated basis and
determined after depreciation and in accordance with GAAP, as of December 31,
2011; (c) the Borrower may dispose of its real property in one or more
sale/leaseback transactions, provided that any Debt incurred in connection with
such transaction does not create a Default; (d) the Borrower or any Subsidiary
may sell or otherwise dispose of any of its Property to third parties or
Affiliates the sale of which is not otherwise permitted by any other clause of
this Section 10.08; provided that the aggregate book value of all Property sold
or otherwise disposed of in reliance on this clause (d) shall not exceed
$100,000,000; provided further, that the following sales or dispositions shall
be permitted in addition to such amount but such sales or dispositions shall be
conditioned, in each case, on pro forma compliance with the financial covenants
described in Section 10.01, as in effect at the time of such sale or
disposition: (i) all Equity Interests or substantially all of the assets of Sea
Robin Pipeline Company, (ii) assets of the Borrower’s New England Gas Company
division (iii) Equity Interests or assets of PEI Power Corporation and
(iv) interests representing up to 50% of the Equity Interests or assets of SUGS,
including the direct or indirect parent companies of SUGS (other than the
Borrower) and the direct or indirect Subsidiaries of such parent companies and
of SUGS; provided that in the event of a transfer of 50% of the Equity Interests
in SUGS or in such other companies or Subsidiaries to a joint venture in which
the Borrower or any Subsidiary of the Borrower has an ownership interest, such
joint venture shall not incur any Debt and the income from such joint venture
shall not be included in Consolidated Net Income for any purpose except to the
extent such income is distributed in cash to the Borrower or one of its
wholly-owned Subsidiaries; (e) the Borrower and its Subsidiaries may dispose of
assets pursuant to the Transactions; and (f) the Borrower and its Subsidiaries
may dispose of any receivables and related rights pursuant to any Receivables
Purchase and Sale Agreement.
 
 
56

--------------------------------------------------------------------------------

 
Section 10.09 Discount or Sale of Receivables.  Other than pursuant to any
Receivables Purchase and Sale Agreement, Borrower will not, and will not permit
any Subsidiary, to discount or sell with recourse, or sell for less than the
face value thereof (including any accrued interest) any of its notes receivable,
receivables under leases or other accounts receivable.
 
Section 10.10 Change in Accounting Method.  The Borrower will not, and will not
permit any Subsidiary to, make any change in the method of computing
depreciation for either tax or book purposes or any other material change
in  accounting method representing any departure from GAAP without the Majority
Banks’ prior written approval.
 
Section 10.11 Restricted Payment.  Borrower may declare or make Restricted
Payments, or agree to make or declare Restricted Payments so long as no Default
under Section 11.02, 11.07 or 11.09 or any Event of Default exists at the time
of such payment or declaration.
 
Section 10.12 Securities Credit Regulations.  Neither the Borrower nor any
Subsidiary will take or permit any action which might cause the Loans or the
Facility Letter of Credit Obligations or this Agreement to violate Regulation G,
Regulation T, Regulation U, Regulation X or any other regulation of the Board of
Governors of the Federal Reserve System or a violation of the Securities
Exchange Act of 1934, in each case as now or hereafter in effect.
 
Section 10.13 Nature of Business.  The Borrower will not, and will not permit
any Subsidiary to: (a) change its principal line of business; or (b) enter into
any business not within the scope of Section 7.15 and the definition of
Qualifying Assets.
 
Section 10.14 Transactions with Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or agreement with any
Affiliate of the Borrower or any Subsidiary except (a) any transaction or
agreement that is upon terms substantially similar to those obtainable from
wholly unrelated sources, (b) any transaction between or among the Borrower and
its Subsidiaries, (c) any loan, advance or Investment permitted by Section
10.04, (d) any Restricted Payment permitted by Section 10.11, (e) the
Transactions; and (f) transactions among Affiliates of the Borrower and the
Borrower and its Subsidiaries that are not otherwise prohibited by this
Agreement, including, without limitation, the provisions of Section 10.08.
 
Section 10.15 Hazardous Materials.  The Borrower will not, and will not permit
any Subsidiary to (a) cause or permit any Hazardous Materials to be placed,
held, used, located, or disposed of on, under or at any of such Person’s
property or any part thereof by any Person in a manner which could reasonably be
expected to result in a Material Adverse Effect; (b) cause or permit any part of
any of such Person’s property to be used as a manufacturing, storage, treatment
or disposal site for Hazardous Materials, where such action could reasonably be
expected to result in a Material Adverse Effect; or (c) cause or suffer any
liens to be recorded against any of such Person’s property as a consequence of,
or in any way related to, the presence, remediation, or disposal of Hazardous
Materials in or about any of such Person’s property, including any so-called
state, federal or local “superfund” lien relating to such matters, where such
recordation could reasonably be expected to result in a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
ARTICLE XI    
                            
EVENTS OF DEFAULT; REMEDIES
 
If any of the events described in Sections 11.01 through 11.11, inclusive, shall
occur, then the Agent shall at the request, or may with the consent, of the
Majority Banks, (a) by notice to the Borrower, declare the Commit­ment of each
Bank and the several obligation of each Bank to make Loans hereunder to be
termi­nated, whereupon the same shall forthwith terminate, and (b) declare the
Notes and all interest accrued and unpaid thereon, and all other amounts payable
under the Notes, this Agreement and the other Loan Documents, to be forthwith
due and payable, whereupon the Notes, all such interest and all such other
amounts, shall become and be forthwith due and payable without presentment,
demand, protest, or further notice of any kind (including, without limitation,
notice of default, notice of intent to accelerate and notice of acceleration),
all of which are hereby expressly waived by the Borrower; provided, however,
that with respect to any Event of Default described in Sections 11.07 or 11.08
hereof, (i) the Commitment of each Bank and the obligation of the Banks to make
Loans shall automatically be terminated and (ii) the entire unpaid principal
amount of the Notes, all interest accrued and unpaid thereon, and all such other
amounts payable under the Notes, this Agreement and the other Loan Documents,
shall automatically become immediately due and payable, without presentment
demand, protest, or any notice of any kind (including, without limitation,
notice of default, notice of intent to accelerate and notice of acceleration),
all of which are hereby expressly waived by the Borrower:
 
Section 11.01 Failure to Pay Principal or Interest.  The Borrower does not pay,
repay or prepay any principal of or interest on any Note when due.
 
Section 11.02 Failure to Pay Commitment Fee or Other Amounts.  The Borrower does
not pay any commitment fee or any other obligation or amount payable under this
Agreement, the Notes, or any Letter of Credit Reimbursement Agreement within
five (5) calendar days after the same shall have become due.
 
Section 11.03 Other Debt Default.  The Borrower or any Subsidiary fails to pay
principal or interest on any other Debt aggregating more than $25,000,000 when
due and any related grace period has expired, or the holder of any of such other
Debt declares such Debt due prior to its stated maturity because of the
Borrower’s or any Subsidiary’s default thereunder and the expiration of any
related grace period.
 
Section 11.04 Misrepresentation or Breach of Warranty.  Any representation or
warranty made by the Borrower herein or otherwise furnished to the Bank in
connection with this Agreement or any other Loan Document shall be incorrect,
false or misleading in any material respect when made.
 
Section 11.05 Violation of Negative Covenants.  The Borrower violates any
covenant, agreement or condition contained in Sections 10.01, 10.02, 10.03,
10.05, 10.06, 10.08, 10.09, 10.10, 10.11, or 10.15.
 
Section 11.06 Violation of Other Covenants, Etc.  The Borrower violates any
other covenant, agreement or condition contained herein (other than the
covenants, agreements and conditions set forth or described in Sections 11.01,
11.02, 11.03, 11.04, and 11.05 above) or in any other Loan Document and such
violation shall not have been remedied within (30) days after the earlier of (i)
actual discovery by the Borrower of such violation or (ii) written notice has
been received by the Borrower from the Bank or the holder of the Note.
 
Section 11.07 Bankruptcy and Other Matters.  The Borrower or any Subsidiary of
the Borrower (a) makes an assignment for the benefit of creditors; (b) admits in
writing its inability to pay its debts generally as they become due; (c)
generally fails to pay its debts as they become due; or (d) files a petition or
answer seeking for itself, or consenting to or acquiescing in, any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any applicable Debtor Law (including,
without limitation, the Federal Bankruptcy Code); or (i) there is appointed a
receiver, custodian, liquidator, fiscal agent, or trustee of the Borrower or any
Subsidiary or of the whole or any substantial part of their respective assets;
or (ii) any court enters an order, judgment or decree approving a petition filed
against the Borrower or any Subsidiary seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
Debtor Law and either such order, decree or judgment so filed against it is not
dismissed or stayed (unless and until such stay is no longer in effect) within
thirty (30) days of entry thereof or an order for relief is entered pursuant to
any such law.
 
 
58

--------------------------------------------------------------------------------

 
Section 11.08 Dissolution.  Any order is entered in any proceeding against the
Borrower or any Subsidiary of the Borrower decreeing the dissolution,
liquidation, winding-up or split-up of the Borrower or such Subsidiary, and such
order remains in effect for thirty (30) days.
 
Section 11.09 Undischarged Judgment.  Final judgment or judgments in the
aggregate, that might be or give rise to Liens on any Property of the Borrower
or any Subsidiary of the Borrower, for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower or any Subsidiary of the
Borrower and the same shall remain undischarged for a period of thirty (30) days
during which execution shall not be effectively stayed by an unexhausted appeal
process, which causes the applicable judgment or judgments to not be final and
non-appealable.
 
Section 11.10 Environmental Matters.  The occurrence of any of the following
events that could result in liability to the Borrower or any Subsidiary of the
Borrower under any Environmental Law or the creation of a Lien on any property
of the Borrower or any Subsidiary in favor of any governmental authority or any
other Person for any liability under any Environmental Law or for damages
arising from costs incurred by such Person in response to a Release or
threatened Release of Hazardous Materials into the environment if any such
asserted liability or Lien could reasonably be expected to result in a Material
Adverse Effect:
 
(a) the Release of Hazardous Materials at, upon, under or within the property
owned or leased by the Borrower or any Subsidiary or any contiguous property;
 
(b) the receipt by the Borrower or any Subsidiary of any summons, claim,
complaint, judgment, order or similar notice that it is not in compliance with
or that any governmental authority is investigating its compliance with any
Environmental Law;
 
(c) the receipt by the Borrower or any Subsidiary of any notice or claim to the
effect that it is or may be liable for the Release or threatened Release of
Hazardous Materials into the environment; or
 
(d) any governmental authority incurs costs or expenses in response to the
Release of any Hazardous Material which affects in any way the properties of the
Borrower or any Subsidiary.
 
Section 11.11 Change of Control.  A Change of Control shall have occurred.
 
Section 11.12 Other Remedies.  In addition to and cumulative of any rights or
remedies expressly provided for in this Article XI, if any one or more Events of
Default shall have occurred, the Agent shall at the request, and may with the
consent, of the Majority Banks proceed to protect and enforce the rights of the
Banks hereunder by any appropriate proceedings.  The Agent shall at the request,
and may with the consent, of the Majority Banks also proceed either by the
specific performance of any covenant or agreement contained in this Agreement or
by enforcing the payment of the Notes or by enforcing any other legal or
equitable right provided under this Agreement or the Notes or otherwise existing
under any law in favor of the holder of the Notes.
 
Section 11.13 Remedies Cumulative.  No remedy, right or power conferred upon the
Banks is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.
 
 
59

--------------------------------------------------------------------------------

 
 
ARTICLE XII      
                          
THE AGENT
 
Section 12.01 Authorization and Action.  Each Bank hereby appoints JPMorgan as
its Agent under and irrevocably authorizes the Agent (subject to Sections 12.01
and 12.07) to take such action as the Agent on its behalf and to exercise such
powers under this Agreement and the Notes as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental
thereto.  Without limitation of the foregoing, each Bank expressly authorizes
the Agent to execute, deliver, and perform its obligations under this Agreement,
and to exercise all rights, powers, and remedies that the Agent may have
hereunder.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act, or to refrain from acting (and shall be fully
protected in so acting or refraining from acting), upon the instructions of the
Majority Banks, and such instructions shall be binding upon all the Banks and
all holders of any Note; provided, however, that the Agent shall not be required
to take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or applicable law.  The Agent agrees to give to each
Bank prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.
 
Section 12.02 Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents, or employees shall be liable to any Bank for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, the Notes and the other Loan Documents, except for its or their
own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Agent: (a) may treat the original or any
successor holder of any Note as the holder thereof until the Agent receives
notice from the Bank which is the payee of such Note concerning the assignment
of such Note; (b) may employ and consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable to any Bank for any action taken, or omitted to be
taken, in good faith by it or them in accordance with the advice of such
counsel, accountants, or experts received in such consultations and shall not be
liable for any negligence or misconduct of any such counsel, accountants, or
other experts; (c) makes no warranty or representation to any Bank and shall not
be responsible to any Bank for any opinions, certifications, statements,
warranties, or representations made in or in connection with this Agreement; (d)
shall not have any duty to any Bank to ascertain or to inquire as to the
performance or observance of any of the terms, covenants, or conditions of this
Agreement or any other instrument or document furnished pursuant thereto or to
satisfy itself that all conditions to and requirements for any Loan have been
met or that the Borrower is entitled to any Loan or to inspect the property
(including the books and records) of the Borrower or any Subsidiary; (e) shall
not be responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Agreement or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate, or other instrument or writing (which may be by telegram,
cable, telex, or otherwise) believed by it to be genuine and signed or sent by
the proper party or parties.
 
Section 12.03 Defaults.  The Agent shall not be deemed to have knowledge of the
occurrence of a Default (other than the nonpayment of principal of or interest
hereunder or of any fees) unless the Agent has received notice from a Bank or
the Borrower specifying such Default and stating that such notice is a Notice of
Default.  In the event that the Agent receives such a notice of the occurrence
of a Default, the Agent shall give prompt notice thereof to the Banks (and shall
give each Bank prompt notice of each such nonpayment).  The Agent shall (subject
to Section 12.07) take such action with respect to such Default; provided that,
unless and until the Agent shall have received the directions referred to in
Sections 12.01 or 12.07, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable and in the best interest of the Banks.
 
 
60

--------------------------------------------------------------------------------

 
Section 12.04 JPMorgan and Affiliates.  With respect to its Commitment, any Loan
made by it, and the Note issued to it, JPMorgan shall have the same rights and
powers under this Agreement as any other Bank  and may exercise the same as
though it were not the Agent;  and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include JPMorgan in its individual
capacity.  JPMorgan and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any of its respective Affiliates and any Person
who may do business with or own securities of the Borrower or any such
Affiliate, all as if JPMorgan were not the Agent and without any duty to account
therefor to the Banks.
 
Section 12.05 Non-Reliance on Agent and Other Banks.  Each Bank agrees that it
has, independently and without reliance on the Agent or any other Bank, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of  the Borrower and each Subsidiary and its decision to
enter into the transactions contemplated by this Agreement and that it will,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement.  The Agent shall not be required to keep itself informed
as to the performance or observance by the Borrower of this Agreement or to
inspect the properties or books of the Borrower or any Subsidiary.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Banks by the Agent hereunder, the Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition, or business of the Borrower or any
Subsidiary (or any of their Affiliates) which may come into the possession of
the Agent or any of its Affiliates.
 
Section 12.06 Indemnification.  Notwithstanding anything to the contrary herein
contained, the Agent shall be fully justified in failing or refusing to take any
action hereunder unless it shall first be indemnified to its satisfaction by the
Banks against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of its taking or continuing to take
any action.  Each Bank agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower), according to such Bank’s Commitment, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or the Notes or
any action taken or omitted by the Agent under this Agreement or the Notes;
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the gross negligence or willful
misconduct of the person being indemnified; and provided further that it is the
intention of each Bank to indemnify the Agent against the consequences of the
Agent’s own negligence, whether such negligence be sole, joint, concurrent,
active or passive.  Without limitation of the foregoing, each Bank agrees to
reimburse the Agent promptly upon demand for its Pro Rata Percentage of any
out-of-pocket expenses (including attorneys’ fees) incurred by the Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
Notes, to the extent that the Agent is not reimbursed for such expenses by the
Borrower.
 
Section 12.07 Successor Agent.  The Agent may resign at any time as Agent under
this Agreement by giving written notice thereof to the Banks and the Borrower
and may be removed at any time with or without cause by the  Majority
Banks.  Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Agent.  If  no successor Agent shall have been so
appointed by the Majority Banks or shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Majority Banks’ removal of the retiring Agent, then the retiring Agent may,
on behalf of the Banks, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment  as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
 
 
61

--------------------------------------------------------------------------------

 
Section 12.08 Agent’s Reliance.  The Borrower shall notify the Agent in writing
of the names of its officers and employees authorized to request a Loan on
behalf of the Borrower and shall provide the Agent with a specimen signature of
each such officer or employee.  The Agent shall be entitled to rely conclusively
on such officer’s or employee’s authority to request a Loan on behalf of the
Borrower until the Agent receives written notice from the Borrower to the
contrary.  The Agent shall have no duty to verify the authenticity of the
signature appearing on any Notice of Borrowing, and, with respect to any oral
request for a Loan, the Agent shall have no duty to verify the identity of any
Person representing himself as one of the officers or employees authorized to
make such request on behalf of the Borrower.  Neither the Agent nor any Bank
shall incur any liability to the Borrower in acting upon any telephonic notice
referred to above which the Agent or such Bank believes in good faith to have
been given by a duly authorized officer or other Person authorized to borrow on
behalf of the Borrower or for otherwise acting in good faith.
 
ARTICLE XIII     
                           
MISCELLANEOUS
 
Section 13.01 Representation by the Banks.  Each Bank represents that it is the
intention of such Bank, as of the date of its acquisition of its Note, to
acquire the Note for its account or for the  account of its Affiliates, and not
with a view to the distribution or sale thereof, and, subject to any applicable
Laws, the disposition of such Bank’s property shall at all times be within its
control.  The Notes have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), and may not be transferred, sold or otherwise
disposed of except (a) in a registered Offering under the Securities Act;  (b)
pursuant to an exemption from the registration provisions of the Securities Act;
or (c) if the Securities Act shall not apply to the Notes or the transactions
contemplated hereunder as commercial lending transactions.
 
Section 13.02 Amendments, Waivers, Etc
 
(a) No failure or delay by the Agent, the Issuing Bank, the Swingline Bank or
any other Bank in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Agent, the Issuing Bank,
the Swingline Bank and the other Banks hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
course of dealing between the Borrower and any Bank or the Agent shall operate
as a waiver of any right of any Bank or the Agent.  No notice to or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Facility
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Agent, the Swingline Bank, any other Bank or the Issuing Bank may
have had notice or knowledge of such Default at the time.
 
 
62

--------------------------------------------------------------------------------

 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Banks or by the Borrower and the Agent with the
consent of the Majority Banks; provided that no such agreement shall
(i) increase the Commitment of any Bank without the written consent of such
Bank, (ii) reduce the principal amount of any Loan or Reimbursement Obligation
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Bank affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or Reimbursement
Obligation, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Bank
affected thereby, (iv) change Section 13.20 in a manner that would alter the pro
rata sharing of payments required thereby or (v) change any of the provisions of
this Section 13.02 or the definition of “Majority Banks” or any other provision
hereof specifying the number or percentage of Banks required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Bank; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Agent, the Issuing Bank or the Swingline Bank hereunder without the prior
written consent of the Agent, the Issuing Bank or the Swingline Bank, as the
case may be.
 
Section 13.03 Reimbursement of Expenses.  The Borrower agrees to reimburse each
Bank for its reasonable out-of-pocket expenses, including the reasonable fees
and expenses of counsel to each Bank, in connection with the transactions
contemplated by this Agreement, whether or not such contemplated transactions
shall be consummated, or any of them, or otherwise in connection with this
Agreement, including its negotiation, preparation, execution, administration,
modification and enforcement, and all reasonable fees, including the reasonable
fees and expenses of counsel to the Agent and each Bank, costs and expenses of
the Agent for environmental consultants and costs and expenses of the Agent and
each Bank in connection with due diligence, transportation, computer time and
research and duplication.  The Borrower agrees to pay any and all stamp and
other taxes which may be payable or determined to be payable in connection with
the execution and delivery of this Agreement or the Notes, and to save any
holder of any Note harmless from any and all liabilities with respect to or
resulting from any delay or omission to pay any such taxes.  The obligations of
the Borrower under this Section 13.03 shall survive the termination of this
Agreement and/or the payment of the Notes.
 
 
63

--------------------------------------------------------------------------------

 
Section 13.04 Notices.  All notices and other communications provided for herein
shall be in writing (including telex, facsimile, or cable communication) and
shall be mailed, telecopied, telexed, cabled or delivered addressed as follows:
 
(a)              If to the Borrower, to it
at:                                                   Southern Union Company
5051 Westheimer Road
Houston, Texas 77056
Attention:  Chief Financial Officer
Fax:  (713) 989-7505


with a copy to:                                                   Southern Union
Company
5051 Westheimer Road
Houston, Texas 77056
Attention:  Corporate Secretary
Fax:  (713) 989-1212


(b)           If to the Agent,
the Issuing Bank or
the Swingline Bank, to it
at:                                                      JPMorgan Chase Bank,
National Association
MC TX38211
221 W. 6th Street, 2nd Floor
Austin, Texas  78701
Attention:  Manager/Commercial Lending
Fax:  (512) 479-2814


with a copy to:                                           JPMorgan Chase Bank,
National Association
JPMorgan Loan Services
10 South Dearborn, 7th floor
Chicago, Illinois 60603
Attention: Ladesiree Williams
Fax:  (312) 385-7097


 
(c)
If to any other Bank, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.



or to such other address as shall be designated by the Borrower, the Agent or
such Bank in a written notice to the other parties hereto and, as to each other
party, at such address as shall be designated by such party in a written notice
to the other parties hereto.  All such notices and communications shall, when
mailed, telecopied, telexed, transmitted, or cabled, become effective when
deposited in the mail, confirmed by telex answer back, transmitted to the
telecopier, or delivered to the cable company, except that notices and
communications to the Agent or to a Bank under Sections 2.01(c), 2.01(d),
2.02(b) or 2.03 shall not be effective until actually received by the Agent or
such Bank, as applicable, during business hours.
 
 
64

--------------------------------------------------------------------------------

 
Section 13.05 Governing Law; Venue.  This Agreement and the Note shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to conflicts of laws (other than Section 5-1401 and
Section 5-1402 of the New York General Obligations Law).  This Agreement, the
Note, and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.  EACH OF THE PARTIES
IRREVOCABLY CONSENTS TO THE EXCLUSIVE PERSONAL JURISDICTION OF THE FEDERAL AND
STATE COURTS LOCATED IN THE STATE OF NEW YORK.
 
Section 13.06 Survival of Representations, Warranties and Covenants.  All
representations, warranties and covenants contained herein or made in writing by
the Borrower in connection herewith shall survive the execution and delivery
of  this Agreement and the Notes, and will bind and inure to the benefit of the
respective successors and assigns of the parties hereto, whether so expressed or
not, provided that the undertaking of the Banks to make the Loans to the
Borrower shall not inure to the benefit of any successor or assign of the
Borrower.  No investigation at any time made by or on behalf of the Banks shall
diminish the Banks’ rights to rely on any representations made herein or in
connection herewith.  All statements contained in any certificate or other
written instrument delivered by the Borrower or by any Person authorized by the
Borrower under or pursuant to this Agreement or in connection with the
transactions contemplated hereby shall constitute representations and warranties
hereunder as of the time made by the Borrower.
 
Section 13.07 Counterparts.  This Agreement may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument and all such separate counterparts shall constitute but one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of an original executed counterpart of this Agreement.
 
Section 13.08 Separability.  Should any clause, sentence, paragraph or section
of this Agreement be judicially declared to be invalid, unenforceable or void,
such decision shall not have the effect of invalidating or voiding the remainder
of this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.  Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.
 
Section 13.09 Descriptive Headings.  The section headings in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and provisions of this
Agreement.
 
Section 13.10 Intentionally Deleted.
 
Section 13.11 Limitation of Liability.  No claim may be made by the Borrower or
any other Person against the Agent or any Bank or the Affiliates, directors,
officers, employees, attorneys, or agents of the Agent or any Bank for any
special, indirect, consequential, or punitive damages in respect to any claim
for breach of contract arising out of or related to the transactions
contemplated by this Agreement, or any act, omission, or event occurring in
connection herewith and the Borrower hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
 
 
65

--------------------------------------------------------------------------------

 
Section 13.12 Set-Off.  The Borrower hereby gives and confirms to each Bank a
right of set-off of all moneys, securities and other property of the Borrower
(whether special, general or limited) and the proceeds thereof, now or hereafter
delivered to remain with or in transit in any manner to such Bank, its
Affiliates, correspondents or agents from or for the Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of such Bank, its Affiliates, correspondents or agents in any
way, and also, any balance of any deposit accounts and credits of the Borrower
with, and any and all claims of security for the payment of the Notes and of all
other liabilities and obligations now or hereafter owed by the Borrower to such
Bank, contracted with or acquired by such Bank, whether such liabilities and
obligations be joint, several, absolute, contingent, secured, unsecured, matured
or unmatured, and the Borrower hereby authorizes each Bank, its Affiliates,
correspondents or agents at any time or times, without prior notice, to apply
such money, securities, other property, proceeds, balances, credits of claims,
or any part of the foregoing, to such liabilities in such amounts as it may
select, whether such liabilities be contingent, unmatured or otherwise, and
whether any collateral security therefor is deemed adequate or not.  The rights
described herein shall be in addition to any collateral security, if any,
described in any separate agreement executed by the Borrower.
 
Section 13.13 Sale or Assignment.
 
(a) Subject to the prior written consent of the Agent, the Issuing Bank, the
Swingline Bank and the Borrower, such consent not to be unreasonably withheld or
delayed, each Bank may assign to an Eligible Assignee all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments and the Note held by it); provided, however,
that: (i) each such assignment shall be of a constant, and not a varying,
percentage of all of the assigning Banks rights and obligations under this
Agreement; (ii) the amount of the Commitments so assigned shall equal or exceed
$5,000,000; (iii) the Commitment of each Bank shall be not less than $5,000,000
(subject only to reductions pursuant to Sections 4.07 and Article XI hereof);
(iv) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register (as hereinafter defined), an
Assignment and Acceptance in the form of Exhibit C attached hereto and made a
part hereof (the “Assignment and Acceptance”), together with any Note subject to
such assignment and a fee of $3,500 payable by the assigning Bank to the Agent;
(v) any such assignment from one Bank to another Bank that is not a Defaulting
Bank, or to an Affiliate of such Bank, shall not require the consent of the
Agent, the Issuing Bank, the Swingline Bank or the Borrower if such assignment
does not result in any Bank holding more than 60% of the aggregate outstanding
Commitments; (vi) any such assignment shall not require the consent of the
Borrower if a Default or Event of Default shall have occurred and is then
continuing; (vii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received written notice thereof; and (viii) the
assignee, if it shall not be a Bank, shall deliver to the Agent an
Administrative Questionnaire and any documentation required to be delivered by
it pursuant to Section 4.06.  Upon such execution, delivery, acceptance, and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be the date on which such Assignment and
Acceptance is accepted by the Agent, (A) the Eligible Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Bank under the Loan Documents, and (B) the assigning Bank
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Bank’s rights and obligations under the Loan Documents, such Bank
shall cease to be a party thereto).
 
 
66

--------------------------------------------------------------------------------

 
(b) By executing and delivering an Assignment and Acceptance, the assigning Bank
thereunder and the Eligible Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with any Loan Document
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Bank makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or any Subsidiary of the Borrower or the performance or observance by
the Borrower of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such Eligible Assignee
confirms that it has received a copy of the Loan Documents, together with copies
of the financial statements referred to in Section 7.02 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Eligible
Assignee, independently and without reliance upon the Agent, such assigning
Bank, or any Bank and based on such documents and information as it shall deem
appropriate at the time, will continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Eligible Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under any Loan Document as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (vi) such Eligible Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of any
Loan Document are required to be performed by it as a Bank.
 
(c) The Agent shall maintain at its address referred to in Section 13.04 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of Banks and the Commitment of,
and principal amount of the Loans owing to, each Bank from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent, and Banks may
treat each Person whose name is recorded in the Register as Bank hereunder for
all purposes of the Loan Documents.  The Register shall be available for
inspection by the Borrower or any Bank at any reasonable time and from time to
time upon reasonable prior notice.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank, together with any Note subject to such assignment, an Administrative
Questionnaire and any documentation required to be delivered by the assigning
Bank pursuant to Section 4.06, in each case, if required, and the fee described
in clause (a) above, the Agent, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C, shall (i) accept such
Assignment and Acceptance; (ii) record the information contained therein in the
Register; and (iii) give prompt notice thereof to the Borrower.  Within three
(3) Business Days after its receipt of such notice, the Borrower at its own
expense, shall execute and deliver to the Agent in exchange for each surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Bank has retained a Commitment hereunder, a new Note to the order of
the assigning Bank in an amount equal to the Commitment retained by it
hereunder.  The new Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit C attached hereto and made a part
hereof.  Upon receipt by the Agent of each such new Note conforming to the
requirements set forth in the preceding sentences, the Agent shall return to the
Borrower each such surrendered Note marked to show that each such surrendered
Note has been replaced, renewed, and extended by such new Note.
 
 
67

--------------------------------------------------------------------------------

 
(e) Each Bank may, without the consent of the Borrower, the Agent, the Issuing
Bank, the Swingline Bank or any other Bank, sell participations to one or more
banks or other entities, other than the Borrower, any of the Borrower’s
Affiliates or Subsidiaries or any natural Person, in or to all or a portion of
its rights and/or obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Note held by it);
provided, however, that (i) each Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged; (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations; (iii) except as provided
below, such Bank shall remain the holder of any such Note for all purposes of
this Agreement; (iv) the participating banks or other entities shall be entitled
to the benefits of Sections 2.04 and 4.07 to recover costs, losses and expenses
in the circumstances, and to the extent provided in Section 2.04, as though such
participant were a Bank; provided, however, the amounts to which a participant
shall be entitled to obtain pursuant to Sections 2.04 and 4.07 shall be
determined by reference to such participant’s selling Bank and shall be
recoverable solely from such selling Bank and (v) the Borrower, the Agent and
the other Banks shall continue to deal solely and directly with the selling Bank
in connection with such Bank’s rights and obligations under this Agreement and
the other Loan Documents; provided, however, the selling Bank may grant a
participant rights with respect to amendments, modification or waivers with
respect to any fees payable hereunder to such Bank (including the amount and the
dates fixed for the payment of any such fees) or the amount of principal or the
rate of interest payable on, the dates fixed for any payment of principal or
interest on, the Loans, or the release of any obligations of the Borrower
hereunder and under the other Loan Documents, or the release of any security for
any of the Obligations.  Except with respect to cost protections contained in
Sections 2.04 and 4.07, no participant shall be a third party beneficiary of
this Agreement and shall not be entitled to enforce any rights provided to its
selling Bank against the Company under this Agreement.  Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, Facility Letters of Credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Facility Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
 
(f) Notwithstanding anything herein to the contrary, each Bank may pledge and
assign all or any portion of its rights and interests under the Loan Documents
to any Federal Reserve Bank.
 
(g) Notwithstanding anything herein to the contrary, each Bank may assign all or
a portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments and the Note
held by it) to one or more Bank Affiliates without the prior written consent of
the Borrower.  For purposes of this Section 13.13, “Bank Affiliate” shall mean
(a) with respect to any Bank, (i) an Affiliate of such Bank or (ii) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Bank or an Affiliate of such Bank and (b) with respect to any
Bank that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Bank or by an
Affiliate of such investment advisor.  Each Bank Affiliate shall be deemed for
purposes hereof to be an “Eligible Assignee.”
 
 
68

--------------------------------------------------------------------------------

 
Section 13.14 Intentionally Deleted.
 
Section 13.15 Interest.  All agreements between the Borrower, the Agent or any
Bank, whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand being made on any Note or otherwise, shall the amount paid,
or agreed to be paid, to the Agent or any Bank for the use, forbearance, or
detention of the money to be loaned under this Agreement or otherwise or for the
payment or performance of any covenant or obligation contained herein or in any
document related hereto exceed the amount permissible at the Highest Lawful
Rate.  If, as a result of any circumstances whatsoever, fulfillment of any
provision hereof or of any of such documents, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by applicable usury law, then, ipso facto, the obligation to be
filled shall be reduced to the limit of such validity, and if, from any such
circumstance, the Agent or any Bank shall ever receive interest or anything
which might be deemed interest under applicable law which would exceed the
amount permissible at the Highest Lawful Rate, such amount which would be
excessive interest shall be applied to the reduction of the principal amount
owing on account of the Notes or the amounts owing on other obligations of the
Borrower to the Agent or any Bank under this Agreement or any document related
hereto and not to the payment of interest, or if such excessive interest exceeds
the unpaid principal balance of the Notes and the amounts owing on other
obligations of the Borrower to the Agent or any Bank under this Agreement or any
document related hereto, as the case may be, such excess shall be refunded to
the Borrower. All sums paid or agreed to be paid to the Agent or any Bank for
the use, forbearance, or detention of the indebtedness of the Borrower to the
Agent or any Bank shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full of  the principal thereof  (Including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Highest Lawful Rate. The terms and
provisions of this Section 13.15 shall control and supersede every other
provision of all agreements between the Borrower and the Banks.
 
Section 13.16 Indemnification.  THE BORROWER AGREES TO INDEMNIFY, DEFEND, AND
SAVE HARMLESS THE AGENT, EACH BANK INCLUDING THE ISSUING BANK AND THE SWINGLINE
BANK AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS,
AND EACH OF THEM (THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ALL CLAIMS,
ACTIONS, SUITS, AND OTHER LEGAL PROCEEDINGS, DAMAGES, COSTS, INTEREST, CHARGES,
TAXES, COUNSEL FEES, AND OTHER EXPENSES AND PENALTIES (INCLUDING WITHOUT
LIMITATION ALL ATTORNEY FEES AND COSTS OR EXPENSES OF SETTLEMENT) WHICH ANY OF
THE INDEMNIFIED PARTIES MAY SUSTAIN OR INCUR BY REASON OF OR ARISING OUT OF (a)
THE MAKING OF ANY LOAN HEREUNDER, THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE NOTES AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY AND
THE EXERCISE OF ANY OF THE BANKS’ RIGHTS UNDER THIS AGREEMENT AND THE NOTES OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, DAMAGES, COSTS, AND EXPENSES INCURRED
BY ANY OF THE INDEMNIFIED PARTIES IN INVESTIGATING, PREPARING FOR, DEFENDING
AGAINST, OR PROVIDING EVIDENCE, PRODUCING DOCUMENTS, OR TAKING ANY OTHER ACTION
IN RESPECT OF ANY COMMENCED OR THREATENED LITIGATION UNDER ANY FEDERAL
SECURITIES LAW OR ANY SIMILAR LAW OF ANY JURISDICTION OR AT COMMON LAW OR (b)
ANY AND ALL CLAIMS OR PROCEEDINGS (WHETHER BROUGHT BY A PRIVATE PARTY,
GOVERNMENTAL AUTHORITY OR OTHERWISE) FOR BODILY INJURY, PROPERTY DAMAGE,
ABATEMENT, REMEDIATION, ENVIRONMENTAL DAMAGE, OR IMPAIRMENT OR ANY OTHER INJURY
OR DAMAGE RESULTING FROM OR RELATING TO THE RELEASE OF ANY HAZARDOUS MATERIALS
LOCATED UPON, MIGRATING INTO, FROM, OR THROUGH OR OTHERWISE RELATING TO ANY
PROPERTY OWNED OR LEASED BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER
(WHETHER OR NOT THE RELEASE OF SUCH HAZARDOUS MATERIALS WAS CAUSED BY THE
BORROWER, ANY SUBSIDIARY OF THE BORROWER, A TENANT, OR SUBTENANT OF THE BORROWER
OR ANY SUBSIDIARY OF THE BORROWER, A PRIOR OWNER, A TENANT, OR SUBTENANT OF ANY
PRIOR OWNER OR ANY OTHER PARTY AND WHETHER OR NOT THE ALLEGED LIABILITY IS
ATTRIBUTABLE TO THE HANDLING, STORAGE, GENERATION, TRANSPORTATION, OR DISPOSAL
OF ANY HAZARDOUS MATERIALS OR THE MERE PRESENCE OF ANY HAZARDOUS MATERIALS ON
SUCH PROPERTY; PROVIDED THAT THE BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED
PARTIES WHERE THE RELEASE OF SUCH HAZARDOUS MATERIALS OCCURS AT ANY TIME AT
WHICH THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER CEASES TO OWN OR LEASE SUCH
PROPERTY); PROVIDED FURTHER THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO THE
BENEFITS OF THIS SECTION 13.16 TO THE EXTENT ITS OWN GROSS NEGLIGENCE, BAD FAITH
OR WILLFUL MISCONDUCT CONTRIBUTED TO ITS LOSS, CLAIM, DAMAGE, LIABILITY OR
EXPENSE (INCLUDING, WITHOUT LIMITATION, INTEREST, CHARGES, TAXES, COUNSEL FEES
AND OTHER EXPENSES AND PENALTIES), IN EACH CASE AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  THIS AGREEMENT IS
INTENDED TO PROTECT AND INDEMNIFY THE INDEMNIFIED PARTIES AGAINST ALL RISKS
HEREBY ASSUMED BY THE BORROWER; AND PROVIDED FURTHER THAT IT IS THE INTENTION OF
THE BORROWER TO INDEMNIFY THE INDEMNIFIED PARTIES AGAINST THE CONSEQUENCES OF
THEIR OWN NEGLIGENCE.  FOR PURPOSES OF THIS SECTION 13.16, THE PHRASE
“CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY” SET FORTH IN
SUBPARAGRAPH (a) ABOVE SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FINANCING OF
ANY CORPORATE TAKEOVER PERMITTED HEREUNDER AND THE BORROWER’S USE OF THE LOAN
PROCEEDS FOR THE PURPOSE OF ACQUIRING ANY EQUITY INTERESTS DESCRIBED IN
SUBPARAGRAPH (b) OF THE DEFINITION OF “QUALIFYING ASSETS” SET FORTH IN THIS
AGREEMENT (AS AMENDED).  THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION
13.16 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF THE
NOTES.
 
 
69

--------------------------------------------------------------------------------

 
Section 13.17 Payments Set Aside.  To the extent that the Borrower makes a
payment or payments to the Agent or any Bank or the Agent or any Bank exercises
its right of set off, and such payment or payments or the proceeds of such set
off or any part thereof are subsequently invalidated, declared to be fraudulent
or preferential, set aside and/or required to be repaid to a trustee, receiver
or any other Person under any Debtor Law or equitable cause, then, to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied, and all rights and remedies therefor, shall be revived and shall
continue in full force and effect as if such payment had not been made or set
off had not occurred.
 
Section 13.18 Credit Agreement Controls.  If there are any conflicts or
inconsistencies among this Agreement and any other document executed in
connection with the transactions connected herewith, the provisions of this
Agreement shall prevail and control.
 
Section 13.19 Obligations Several.  The obligations of each Bank under this
Agreement are several, and no Bank shall be responsible for any obligation or
Commitment of any other Bank under this Agreement.  Nothing contained in this
Agreement, and no action taken by any Bank pursuant thereto, shall be deemed to
constitute the Banks to be a partnership, an association, a joint venture, or
any other kind of entity.
 
Section 13.20 Pro Rata Treatment.  All Loans under, and all payments and other
amounts received in connection with this Agreement (including, without
limitation, amounts received as a result of the exercise by any Bank of any
right of set off) shall be effectively shared by the Banks ratably in accordance
with the respective Pro Rata Percentages of the Banks.  If any Bank shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set off, or otherwise) on account of the principal of, or interest on, or
fees in respect of, any Note held by it (other than pursuant to Section 2.04(d))
in excess of its Pro Rata Percentage of payments on account of similar Notes
obtained by all the Banks, such Bank shall forthwith purchase from the other
Banks such participations in the Notes or Loans made by them as shall be
necessary to cause such purchasing Bank to share the excess payment ratably with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Bank, such purchase from
each Bank shall be rescinded and such Bank shall repay to the purchasing Bank
the purchase price to the extent of such recovery together with an amount equal
to such Bank’s ratable share (according to the proportion of (a) the amount of
such Bank’s required repayment to (b) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.  Disproportionate
payments of interest shall be shared by the purchase of separate participations
in unpaid interest obligations, disproportionate payments of fees shall be
shared by the purchase of separate participations in unpaid fee obligations, and
disproportionate payments of principal shall be shared by the purchase of
separate participations in unpaid principal obligations.  The Borrower agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 13.20 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.  Notwithstanding the foregoing, a Bank may
receive and retain an amount in excess of its Pro Rata Percentage to the extent
but only to the extent, that such excess results from such Bank’s Highest Lawful
Rate exceeding another Bank’s Highest Lawful Rate.
 
Section 13.21 Entire Agreement.  This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire agreement among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.
 
Section 13.22 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
70

--------------------------------------------------------------------------------

 
 
Section 13.23 USA Patriot Act Notice.  Each Bank, Issuing Bank and the Agent
(for itself and not on behalf of any Bank or Issuing Bank) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank, Issuing Bank or the Agent, as applicable, to identify
the Borrower in accordance with the Act.  In the event of a Change in Control,
Borrower acknowledges that each Bank, Issuing Bank and the Agent will be
required to obtain, verify and record information that identifies the Borrower
in accordance with the Act and agrees that such information will be provided by
the Borrower that will allow such Bank, Issuing Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
Section 13.24 No Fiduciary Duty.  The Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of Borrower, its stockholders and/or
its affiliates.  Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Bank, on the one hand, and Borrower,
its stockholders or its affiliates, on the other.  The Borrower acknowledges and
agrees that (a) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Banks, on the one hand, and Borrower, on the
other, and (b) in connection therewith and with the process leading thereto, (i)
no Bank has assumed an advisory or fiduciary responsibility in favor of
Borrower, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise Borrower, its stockholders or its Affiliates
on other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Loan Documents and (ii) each Bank is acting solely as
principal and not as the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person.  Borrower acknowledges and agrees
that Borrower has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Borrower agrees that it will not claim that any Bank has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to Borrower, in connection with such transaction or the process leading thereto.
 
Section 13.25 General Provision Regarding Extension and Restatement»
 
.  Notwithstanding the fact that this Agreement is an extension and renewal of
the Original Agreement, each Bank acknowledges that, to the extent any Bank
under the Original Agreement decides not to renew its commitment under this
Agreement (a “Non-Renewing Bank”) or to reduce its current Commitment (a
“Decreasing Bank”), then, on the Closing Date, such renewing and extending or
increasing Banks and any new Banks under this Agreement shall be deemed to have
purchased a ratable share of any Non-Renewing Bank’s or Decreasing Bank’s
outstanding Commitment and Credit Exposure such that, after giving effect
thereto, each Non-Renewing Bank no longer holds any interests or commitments
under the Original Agreement and each continuing and new Bank under this
Agreement has the Commitment set forth on Schedule 2.01 attached hereto.
 
[END OF TEXT]

 


--
 
71

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement as of the day and year first above
written.
 
                            SOUTHERN UNION COMPANY,
                            a Delaware corporation
 


 
                            By:       ___________________________________    
                            Name:  ___________________________________                                                                         
 
Title:    ___________________________________
   



 
 

--------------------------------------------------------------------------------

 


                            JPMORGAN CHASE BANK, N.A.,
                            as Agent, Issuing Bank and a Bank
 
 
                            By:  ____________________________         
                         Cindy M. Matula
                                                 President – Austin Region






 
 

--------------------------------------------------------------------------------

 


                            WELLS FARGO BANK, N.A.,
                            as Co-Syndication Agent and a Bank
 
                           
                            By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________       
 


 


 
 

--------------------------------------------------------------------------------

 


                            PNC BANK, NATIONAL ASSOCIATION,
                            as Co-Syndication Agent and a Bank
 
 
                            By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________     
 


 


 
 

--------------------------------------------------------------------------------

 


                            U.S. BANK NATIONAL ASSOCIATION,
                            as a Bank
 
 
                            By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          






 
 

--------------------------------------------------------------------------------

 


                            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
                            as a Bank
 
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________           
 




 
 

--------------------------------------------------------------------------------

 


                            THE ROYAL BANK OF SCOTLAND plc,
                            as a Bank
 
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          
 




 
 

--------------------------------------------------------------------------------

 


                            ROYAL BANK OF CANADA,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________         






 
 

--------------------------------------------------------------------------------

 


                            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          




                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________         




 
 

--------------------------------------------------------------------------------

 


                            MORGAN STANLEY BANK, N.A.,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________      
 




 
 

--------------------------------------------------------------------------------

 


                            BANK OF AMERICA, N.A.,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________         




 
 

--------------------------------------------------------------------------------

 


                            MIZUHO CORPORATE BANK, LTD.,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          
 




 
 

--------------------------------------------------------------------------------

 


                            BRANCH BANKING & TRUST COMPANY,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          
 


 


 
 

--------------------------------------------------------------------------------

 


                            UBS LOAN FINANCE LLC,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          
 


 


 
 

--------------------------------------------------------------------------------

 


                            COMPASS BANK,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________           
 


 


 
 

--------------------------------------------------------------------------------

 


                            SOVEREIGN BANK, N.A.,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________       




 
 

--------------------------------------------------------------------------------

 


                            UMB BANK, n.a.,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________          
 


 


 
 

--------------------------------------------------------------------------------

 


                            GOLDMAN SACHS BANK USA,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________        
 




 
 

--------------------------------------------------------------------------------

 


                            FIRST COMMERCIAL BANK, NEW YORK BRANCH,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________       
 


 


 
 

--------------------------------------------------------------------------------

 


                            COMERICA BANK,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________   
 


 


 
 

--------------------------------------------------------------------------------

 


                            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________      
 


 


 
 

--------------------------------------------------------------------------------

 


                            BANK OF TAIWAN, NEW YORK BRANCH,
                            as a Bank
 
                             By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________     
 


 


 
 

--------------------------------------------------------------------------------

 


                            BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH,
                            as a Bank
 
                            By:       _______________________________    
                            Name:  _______________________________         
                            Title:    _______________________________           
 


 






HOU:3187236.11


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF NOTE




$______________                                                                                                                                         __________________,
2012


FOR VALUE RECEIVED, the undersigned, SOUTHERN UNION COMPANY, a Delaware
corporation (the “Borrower”), the Borrower under that certain Eighth Amended and
Restated Revolving Credit Agreement, dated ____________________, 2012, by and
among the Borrower, the Banks and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Agent (the “Credit Agreement”), HEREBY PROMISES TO PAY to the order of
___________________________________ (the “Bank”), the amount as may be advanced
from time to time under the Credit Agreement by the Bank in accordance with such
Bank’s Commitment outstanding from time to time.  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full and the Commitments are terminated, at the
place and at such times and at such interest rates as are specified in the
Credit Agreement.  Payments made by the Borrower in respect of the amounts due
hereunder shall be allocated to the Bank by the Agent on the terms specified in
the Credit Agreement.
 
This Note is one of the Notes in respect of the Loans referred to in, and this
Note and all provisions herein are entitled to the benefits of, the Credit
Agreement, which such Notes amend and restate in their entirety those certain
revolving promissory notes executed in connection with that certain Seventh
Amended and Restated Revolving Credit Agreement, dated May 20, 2011, by and
among the Borrower, the Agent and the banks party thereto.  The Credit
Agreement, among other things, (a) provides for the making of Loans by the Bank
and other Banks to the Borrower from time to time, and (b) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events, for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified, and for limitations on
the amount of interest paid such that no provision of the Credit Agreement or
this Note shall require the payment or permit the collection of interest in
excess of the Highest Lawful Rate.
 
Except as otherwise specifically provided for in the Credit Agreement, the
Borrower waives grace, demand, presentment for payment, notice of dishonor or
default, protest, notice of protest, notice of intent to accelerate, notice of
acceleration and diligence in collecting and bringing of suit against any party
hereto, and agree to all renewals, extensions or partial payments hereon and to
any release or substitution of security hereof, in whole or in part, with or
without notice, before or after maturity.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAW.


HOU:3187236.11
Exhibit A-1
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its officer thereunto duly authorized effective as of the date
first above written.


                            SOUTHERN UNION COMPANY,
                            a Delaware corporation
 


 
                             By:       _______________________________    
                            Name:  _______________________________ 
                            Title:    _______________________________   






HOU:3187236.11
Exhibit A-2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF NOTICE OF BORROWING


The undersigned hereby certifies that s/he is an officer of SOUTHERN UNION
COMPANY, a Delaware corporation (the “Borrower”), authorized to execute this
Notice of Borrowing on behalf of the Borrower.  With reference to that certain
Eighth Amended and Restated Revolving Credit Agreement, dated
____________________, 2012 (as same may be amended, modified, increased,
supplemented and/or restated from time to time, the “Credit Agreement”), among
the Borrower, JPMorgan Chase Bank, National Association, as Agent, and the Banks
identified therein, the undersigned further certifies, represents and warrants
to the Agent and the Banks on behalf of the Borrower that to his/her best
knowledge and belief after reasonable and due investigation and review, all of
the following statements are true and correct (each capitalized term used herein
having the same meaning given to it in the Credit Agreement unless otherwise
specified):


(a)           The Borrower requests that the Banks advance to the Borrower the
aggregate sum of $__________by no later than ____________, 20___ (the “Borrowing
Date”).  Immediately following such Loan, the aggregate outstanding balance of
Loans shall equal $__________.  The Borrower requests that the Loans bear
interest as follows:


Amount
Type
Interest Period
(if applicable)
1.
 
_____ Month(s)
2.
 
_____ Month(s)
3.
 
_____ Month(s)
4.
 
_____ Month(s)
5.
 
_____ Month(s)
6.
 
_____ Month(s)



(b)           The proceeds of the borrowing shall be deposited into Borrower’s
demand deposit account at JPMorgan Chase Bank, National Association more fully
described as follows:


Account No. ______________, styled Southern Union Company.


(c)           As of the date hereof, and as a result of the making of the
requested Loans, there does not and will not exist any Default or Event of
Default.


(d)           The representations and warranties contained in Article VII of the
Credit Agreement are true and correct in all material respects as of the date
hereof and shall be true and correct upon the making of the requested Loan, with
the same force and effect as though made on and as of the date hereof and
thereof except to the extent any such representation or warranty is stated to
relate to an earlier date in which case such representation or warranty was true
and correct as of such earlier date.


HOU:3187236.11
Exhibit B-1
 
 

--------------------------------------------------------------------------------

 


EXECUTED AND DELIVERED this _____ day of _______________, 20___.


                            SOUTHERN UNION COMPANY,
                            a Delaware corporation
 


 
                            By:       ________________________    
                            Name:  ________________________         
                            Title:    ________________________       






HOU:3187236.11
Exhibit B-2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE


Reference is made to the Eighth Amended and Restated Revolving Credit Agreement,
dated as of ____________________, 2012 (as amended and in effect on the date
hereof, the “Credit Agreement”), among Southern Union Company, a Delaware
corporation, the Banks party thereto and JPMorgan Chase Bank, National
Association, as Agent for the Banks.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Facility Letters of Credit
and Reimbursement Obligations held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date.  The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement.  From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Bank thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.
 
This Assignment and Acceptance is being delivered to the Agent together with (i)
any documentation required to be delivered by the Assignee pursuant to Section
4.06 of the Credit Agreement, duly completed and executed by the Assignee, and
(ii) if the Assignee is not already a Bank under the Credit Agreement, an
Administrative Questionnaire, duly completed by the Assignee.  The Assignor
shall pay the fee payable to the Agent pursuant to Section 13.13 of the Credit
Agreement.
 
This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
 
Date of Assignment:
 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Effective Date of Assignment (“Assignment Date”):
 
 
Exhibit C-1 

--------------------------------------------------------------------------------

 
Facility
Principal Amount Assigned
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of the aggregate Commitments of all Banks)
Commitment Assigned:
$
%
Loans:
$
 

 
The terms set forth above are hereby agreed to:
 
________________________________,
as Assignor




By:         ________________________________          
Name:    ________________________________       
Title:      ________________________________     








________________________________,
as Assignee




By:        _______________________________   
Name:   _______________________________        
Title:     _______________________________      




HOU:3187236.11
Exhibit C-2
 
 

--------------------------------------------------------------------------------

 


The undersigned hereby consent to the within assignment:1
 
Southern Union Company
 
 
 
 
By: __________________________________
Name:
Title:
JPMorgan Chase Bank, National Association, as Administrative Agent and Issuing
Bank
 
 
 
By: __________________________________
Name:
Title:
       




--------------------------------------------------------------------------------

 
1
Consents to be included to the extent required by Section 13.13 of the Credit
Agreement.



HOU:3187236.11
Exhibit C-3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Southern Union Company, as Borrower, the Banks named therein, and JPMorgan
Chase Bank, National Association, as Agent for the Banks.
 
Pursuant to the provisions of Section 4.06(g)(i)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 




[NAME OF BANK]
By:  ___________________________                                                                        
 
Name:
 
Title:

Date: ________ __, 20[  ]
 


HOU:3187236.11
Exhibit D-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Non U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Southern Union Company, as Borrower, the Banks named therein, and JPMorgan
Chase Bank, National Association, as Agent for the Banks.
 
Pursuant to the provisions of Section 4.06(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 


 
[NAME OF PARTICIPANT]
By:  ____________________________                                                                        
 
Name:
 
Title:

Date: ________ __, 20[  ]
 


 


HOU:3187236.11
Exhibit D-2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Non U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Southern Union Company, as Borrower, the Banks named therein, and JPMorgan
Chase Bank, National Association, as Agent for the Banks.
 
Pursuant to the provisions of Section 4.06(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 


 
[NAME OF PARTICIPANT]
By:  ____________________________________
 
Name:
 
Title:

Date: ________ __, 20[  ]
 


 


Exhibit D-3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of [    ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Southern Union Company, as Borrower, the Banks named therein, and JPMorgan
Chase Bank, National Association, as Agent for the Banks.
 
Pursuant to the provisions of Section 4.06(g)(i)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


[NAME OF BANK]
By:  _________________________________
 
Name:
 
Title:

Date: ________ __, 20[  ]
 


 


 
 
Exhibit D-4
 
 

--------------------------------------------------------------------------------

 

